El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nuevamente debemos revisar unas determinaciones ad-ministrativas relativas al proyecto para la demolición del Condado Trío y la construcción del complejo conocido como Condado Beach Resort.
I
El 22 de mayo de 1998, Development Management Group (en adelante DMG) presentó ante la Administración de Reglamentos y Permisos (en adelante ARPE) una con-sulta sobre la conformidad con el Reglamento de Zonifica-ción del proyecto “Condado Beach Resort”, a localizarse en la avenida Ashford, en el área del Condado, en el Municipio de San Juan. La propiedad en cuestión pertenecía a la Cor-poración de Desarrollo Hotelero (en adelante CDH) que, con arreglo a las recomendaciones de un Comité de Priva-tización, le concedió a DMG la opción de comprar y desa-rrollar los terrenos y edificaciones de la propiedad referida.
El proyecto consiste en el desarrollo de un complejo ho-telero y comercial en una finca de 9.66 cuerdas. Incluye la demolición de todas las estructuras existentes, con excep-ción del antiguo hotel Condado Vanderbilt (conocido como Hotel Condado Beach), así como la construcción de lo si-guiente: 125 unidades de apartamentos de tiempo compar-tido (time share), 71 habitaciones de hotel time share en el antiguo Condado Beach, un hotel de 400 habitaciones, un edificio de apartamientos de 72 unidades, un centro comer-cial para el alquiler de locales, así como áreas de entrete-*685nimiento y de servicios. El proyecto también incluye la construcción de un sótano para estacionamientos.
El 24 de noviembre de 1998, el Municipio de San Juan (en adelante Municipio) solicitó intervenir en la referida consulta ante ARPE. Esta agencia nunca emitió dictamen o resolución alguna en relación con la referida solicitud de intervención del Municipio, previo a la aprobación del an-teproyecto el 30 de julio de 1999. De hecho, no fue hasta un mes después de aprobado el anteproyecto, el 26 de agosto de 1999, que se le notificó al Municipio que la solicitud de intervención había sido aprobada.
Como parte de la consulta, DMG preparó una declara-ción de impacto ambiental preliminar (en adelante DIA-P), que ARPE presentó ante la Junta de Calidad Ambiental (en adelante JCA) el 31 de julio de 1998. La DIA-P fue circulada entre las agencias pertinentes y estuvo disponi-ble para la inspección del público. Asimismo, la JCA cele-bró vistas públicas en las que las partes interesadas, entre ellas el Municipio, pudieron presentar sus comentarios a la DIA-P
El 7 de diciembre de 1998, el panel examinador de la JCA sometió su informe. Concluyó que la DIA-P requería mayor información sobre ciertos aspectos de significativa importancia que debían ser suplidos en una declaración de impacto ambiental final (en adelante DIA-F).
La JCA, mediante una Resolución de 8 de diciembre de 1998, aprobó en su totalidad el informe referido. Posterior-mente, el 3 de febrero de 1999, ARPE y DMG presentaron la DIA-F. El 2 de marzo del mismo año, la JCA emitió una resolución, carente de determinaciones de hecho y conclu-siones de derecho, en la que concluyó que la DIA-F cumplía adecuadamente con los requisitos exigidos por la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.)
El 23 de marzo de 1999, el Municipio solicitó la reconsi-deración ante la JCA de su resolución que aprobaba la *686DIA-F referida. Dicha reconsideración fue declarada sin lugar el mismo día. El Municipio entonces acudió en revi-sión al Tribunal de Circuito de Apelaciones e impugnó la referida resolución de la JCA. El foro apelativo confirmó la resolución de la JCA en cuanto a la DIA-F presentada por ARPE.
Inconforme, el Municipio acudió ante nosotros mediante un recurso de certiorari. El 5 de octubre de 1999, luego de haber paralizado las obras de demolición del proyecto, ex-pedimos el recurso solicitado y emitimos una sentencia en la que revocamos la decisión del Tribunal de Circuito y dejamos sin efecto la resolución de la JCA sobre la DIA-F. Resolvimos entonces que la resolución de la JCA no conte-nía determinaciones de hecho y conclusiones de derecho, las cuales eran requeridas por la Ley de Procedimiento Ad-ministrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante LPAU), Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.). Mun. de San Juan v. J.C.A., 149 D.P.R. 263 (1999). El 19 de noviembre de 1999, la JCA emitió una nueva resolución mediante la cual concluyó que ARPE había dado cumplimiento a la Ley sobre Política Pública Ambiental, por lo que aprobó nueva-mente la DIA-F. Dicha resolución, una de las dos objeto de este recurso, fue impugnada oportunamente por el Munici-pio ante el Tribunal de Circuito de Apelaciones.
Mientras tanto, el 30 de julio de 1999, ARPE resolvió en los méritos la consulta ante sí y emitió una resolución aprobando el anteproyecto. En esta resolución ARPE con-cedió múltiples variaciones a los requisitos reglamentarios. Una de las variaciones redujo los requisitos de estaciona-miento para el proyecto, para lo cual se utilizó como fun-damento una resolución de la Junta de Planificación de 1ro de julio de 1999.(1)
Posterior a su dictamen que aprobó el anteproyecto, el *68726 de agosto de 1999, ARPE informó al Municipio que ha-bía accedido a su solicitud de intervención. Para esa fecha, ya el Municipio había solicitado oportunamente la reconsi-deración del dictamen de ARPE que aprobó el anteproyecto. A pesar de que ARPE acogió la referida mo-ción de reconsideración presentada por el Municipio, trans-currió el término legal fijado por la LPAU para resolverla sin que ARPE actuara, por lo que el Municipio acudió al Tribunal de Circuito de Apelaciones mediante otro recurso.
El 17 de diciembre de 1999, los dos recursos del Muni-cipio mencionados fueron referidos a la consideración de un panel de jueces del Tribunal de Circuito de Apelaciones. Apenas cinco días después, el 22 de diciembre de ese año, luego de consolidar los dos recursos, y de supuestamente considerar y estudiar los complejos asuntos planteados en ambos recursos, el foro apelativo emitió una resolución me-diante la cual denegó la expedición de los recursos solicitados. Dicha resolución fue notificada ese mismo día.
El día siguiente, 23 de diciembre de 1999, el Municipio presentó ante nosotros una solicitud de certiorari y una solicitud de orden en auxilio de jurisdicción mediante las cuales impugnaba la resolución referida. Con el propósito de evaluar ponderadamente el recurso presentado, parali-zamos las obras de demolición y de construcción del proyecto. También concedimos un término a las partes para que expusieran sus puntos de vista. Luego de varios trámites procesales, incluidas varias prórrogas concedidas, la solicitud de certiorari presentada por el Municipio ante nos quedó sometida.
Tenemos, pues, ante nuestra consideración la impugna-ción que el Municipio hace de la aprobación por la JCA de la DIA-F del proyecto conocido como “Condado Beach Resort”, al igual que la impugnación que el Municipio hace de la aprobación por ARPE del anteproyecto correspondiente. Con la comparecencia de todas las partes, procedemos a resolver.
*688hH I — I
Antes de discutir los méritos del caso de autos, es im-portante precisar cuál es el ámbito y los límites de la revi-sión judicial de decisiones administrativas.
Reiteradamente hemos resuelto que las determinacio-nes de los organismos administrativos especializados me-recen gran consideración y respeto. Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998); San Vicente v. Policía de P.R., 142 D.P.R. 1 (1996); Metropolitana S.E. v. A.R.Pe., 138 D.P.R. 200 (1995); Fuertes y otros v. A.R.Pe. [II], 134 D.P.R. 947 (1993); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993). La LPAU, en su See. 4.5 (3 L.P.R.A. sec. 2175), establece los límites de la revisión judicial de decisiones administrativas y dispone que las determinacio-nes de hecho de las agencias serán sostenidas por el tribunal si se basan en evidencia sustancial que obre en el ex-pediente administrativo. Por lo tanto, estamos obligados a sostener tales determinaciones si están respaldadas por evidencia suficiente que surja del expediente administra-tivo considerado en su totalidad. Misión Ind. P.R. v. J.C.A., supra; Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993).
Sin embargo, las conclusiones de derecho de los organis-mos administrativos que no involucren interpretaciones efectuadas dentro del ámbito de especialización de la agen-cia concernida, son revisables en toda su extensión. Véase Rivera v. A& C Development Corp., 144 D.P.R. 450 (1997). Como regla general, los tribunales deben darles peso a las interpretaciones que la agencia administrativa hace de aquellas leyes particulares que le corresponde poner en vigor, T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70 (1999); Com. Seg. P.R. v. Antilles Ins. Co., 145 D.P.R. 226 (1998); Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992); pero aun esta deferencia judicial al expertise *689administrativo cede ante una actuación irrazonable o ilegal. T-JAC, Inc. v. Caguas Centrum Limited, supra.
 En resumen, la revisión judicial de las determina-ciones administrativas está limitada a determinar si la ac-tuación administrativa fue razonable y cónsona con el pro-pósito legislativo o si, por el contrario, fue irrazonable, ilegal, o si medió abuso de discreción. T-JAC, Inc. v. Caguas Centrum Limited, supra; Rivera v. A & C Development Corp., supra; Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993).
Por todo lo anterior, en casos como el de autos, nuestra función se limita a verificar si la JCA y ARPE han cum-plido cabalmente con todas sus obligaciones legales y si formularon sus determinaciones fundamentadamente. No nos corresponde pasar juicio sobre los méritos sustantivos de la acción propuesta. En otras palabras, no nos corres-ponde sustituir nuestro criterio sobre dichos méritos por los de la agencia proponente o de la JCA. Misión Ind. P.R. v. J.C.A., supra. Sólo nos toca adjudicar la legalidad de la acción administrativa.
Con estos principios en mente, pasamos a resolver los señalamientos de error alegados por el Municipio.
III.

A. La variación de los requisitos reglamentarios sobre esta-cionamiento

En su primer señalamiento de error, el Municipio alega que las variaciones autorizadas por ARPE sobre los espa-cios de estacionamiento, requeridos para el proyecto pro-puesto, fueron concedidas ilegalmente. Ello, debido a que ARPE utilizó como fundamento para dichas variaciones una resolución nula de la Junta de Planificación.
La referida resolución de la Junta de Planificación au-toriza a ARPE a que considere las siguientes circunstan-*690cias como factor para conceder variaciones o excepciones a los requisitos reglamentarios sobre estacionamientos:
a. Que exista un sistema de transportación colectivo que mini-mice las necesidades de proveer espacios.
b. Que exista en una distancia no mayor de 200 metros facili-dades de estacionamiento con paga o que el negocio u otro uso haya separado espacio de estacionamiento para alguna activi-dad en particular.
c. Que exista un sistema de “Valet Parking” donde la Adminis-tración de Reglamentos y Permisos verifique el funcionamiento y lo encuentre normal. Resolución JPI-4-15-99 de 1ro de julio de 1999.
La resolución también autoriza a que en la evaluación de las necesidades de facilidades de estacionamiento para instalaciones con usos combinados que no sean simultá-neos, ARPE pueda considerar estudios sobre el particular basados en metodología científica, y pueda asimismo dis-pensar del requerimiento del total de los espacios de esta-cionamiento para todos los usos, cuando el estudio así lo determine. Además, permite a ARPE considerar el con-cepto de “estacionamiento compartido entre dos o más pro-yectos o usos” cuando ello esté justificado.
El Municipio alega que esta resolución es nula porque al aprobarla no se cumplió con el trámite provisto en la LPAU para promulgar una reglamentación. Las partes recurri-das, por su parte, alegan que la referida resolución de la Junta de Planificación es sólo una “resolución interpretati-va”, por lo que está exenta del trámite de notificación, pu-blicación y participación ciudadana requerido por la LPAU. Veamos quién tiene razón.
La LPAU exige que se lleve a cabo un proceso formal, con el cumplimiento de determinados requisitos, al momento de formular y aprobar una reglamentación. Para que la reglamentación administrativa sea válida, deben cumplirse cuatro requisitos básicos: (1) notificar al público de la reglamentación que ha de adoptarse, (2) proveer una oportunidad para la participación ciudadana, (3) presentar *691la reglamentación ante el Departamento de Estado para la aprobación por su Secretario, y (4) publicar la reglamentación. Este procedimiento exige que se notifique a la ciudadanía de la intención de adoptar, enmendar o derogar un reglamento; y que se conceda un plazo razona-ble para que se sometan comentarios por escrito sobre la reglamentación que ha de adoptarse. 3 L.P.R.A. sees. 2121-2123. Una vez adoptado el reglamento es necesario que éste sea presentado ante el Secretario de Estado, quien posee la facultad de rechazarlo, modificarlo o aprobarlo. 3 L.P.R.A. see. 2131. Si el reglamento es apro-bado por el Secretario de Estado, entonces debe publicarse en un diario una síntesis de tal reglamento, el cual comen-zará a regir, con excepciones, pasados treinta días de su presentación. 3 L.P.R.A. see. 2128.
Este procedimiento aplica a todas las reglas o reglamentos promulgados por agencias administrativas, con excepción de aquellas que la propia LPAU exime. Así pues, en lo pertinente, quedan excluidas del procedimiento formal de reglamentación, las siguientes:
(1) Reglas relacionadas con la administración interna de la agencia que no afectan directa y sustancialmente los derechos o los procedimientos o prácticas disponibles para el público en general.
(2) Formas e instrucciones, declaraciones interpretativas y declaraciones de política general, que son meramente explica-tivas y no tienen ningún efecto legal. 3 L.RR.A. sec. 2102(l)(1) y (2).
Estos dos tipos de reglamentación son generalmente agrupados bajo el nombre común de “reglas interpretati-vas” y están exentas del procedimiento legal para su pro-mulgación, a pesar de vincular administrativamente. So-bre estas reglas, ya antes hemos expresado que son creadas cuando las agencias administrativas aprueban directrices u otras reglamentaciones informales con el propó-sito de dar uniformidad a sus propios procesos, pautar la *692discreción administrativa u otros fines internos. Agosto Serrano v. F.S.E., supra. Una regla interpretativa puede, en síntesis, ser considerada como una expresión de la agencia que ofrece una clarificación de la ley que administra o de sus reglas o reglamentos. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, pág. 142.
La jurisprudencia estadounidense distingue entre las reglas interpretativas y las reglas legislativas según el efecto que éstas tienen con respecto a los derechos y obligaciones de las partes. Así, se ha establecido que una regla legislativa es aquella que crea derechos, impone obligaciones y establece un patrón de conducta que tiene fuerza de ley. La Casa del Convaleciente v. Sullivan, 965 F.2d 1175 (1er Cir. 1992). Véanse, además: Hoctor v. U.S. Dept. of Agriculture, 82 F.3d 165 (7mo Cir. 1996); Mother Frances Hosp. v. Shalala, 15 F.3d 423 (5to Cir. 1994); United States Dept. of Labor v. Kast Metals Corp., 744 F.2d 1145 (5to Cir. 1984). Una regla interpretativa, en cambio, sólo pretende clarificar o dar uniformidad a procedimientos internos, o pautar la discreción administrativa. Agosto Serrano v. F.S.E., supra.
Si la nueva regla es irreconciliable con una regla legis-lativa existente, entonces la nueva regla es propiamente una enmienda a la primera y debe ser considerada de na-turaleza legislativa. American Min. Congress v. MSHA, 995 F.2d 1106 (D.C. Cir. 1993); National Family Planning v. Sullivan, 979 F.2d 227 (D.C. Cir. 1992); State of Alaska v. U.S. Dept. of Transp., 868 F.2d 441 (D.C. Cir. 1989).
A la luz de esta normativa, debemos examinar si la re-solución en cuestión emitida por la Junta de Planificación constituía una regla interpretativa o una legislativa. Para ello es necesario examinar los requisitos de estaciona-miento establecidos' en ■ el Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4 de la Junta de Planificación)^ Reglamento Núm. 4844, Departa-*693memto de Estado, 14 de diciembre de 1992 (en adelante Reglamento Núm. 4) y en el Reglamento de Zonificación Especial de[l] Condado, 23 R.RR. see. 650.1791 et seq. (en adelante Reglamento del Condado), ambos promulgados por la Junta de Planificación y vigentes al momento en que dicha junta emitió la resolución que aquí nos concierne so-bre variaciones a los requisitos reglamentarios de estacionamiento.
La Sec. 84.00 del Reglamento Núm. 4 dispone los requisitos de estacionamiento que son aplicables en general para los diferentes tipos de proyectos, y establece los métodos para calcular los espacios necesarios para éstos. Estas disposiciones son precisas y específicas en cuanto a la cantidad de espacios necesarios y particularmente en cuanto a la manera de determinar dicha cantidad. Por su parte, la Sec. 3.11 del Reglamento del Condado, 23 R.P.R. see. 650.1821, establece que los requisitos de estacionamiento para proyectos en la zona del Condado se conformarán no sólo a lo fijado en el Reglamento Núm. 4 sino, además, a los varios requisitos particulares allí establecidos para dicha zona.
Al aplicar las disposiciones de los referidos reglamentos concretamente al proyecto “Condado Beach Resort”, ARPE concluyó inicialmente que dicho proyecto requería 1,962 espacios de estacionamiento. Sin embargo, el proyecto pro-vee sólo para 1,507 espacios, lo que significa una deficien-cia de 455 espacios. Esta deficiencia del proyecto en cues-tión constituye una violación de la reglamentación aplicable, que le impedía a ARPE aprobar válidamente dicho proyecto, a menos que pudiese concederle al proyecto una variación sobre el requisito reglamentario aludido. El asunto precisamente ante nos es si dicha variación podría otorgarse válidamente; es decir, si ARPE actuó lícitamente al conceder la variación referida.
Inicialmente, ARPE estimó que el Reglamento del Con-dado no permitía variaciones sobre espacios de estaciona-*694miento para proyectos que se realicen en dicha zona, como el que nos concierne aquí. Esta postura inicial de la ARPE se fundaba en lo dispuesto en la Sec. 3.11 del Reglamento del Condado, supra, que dispone lo siguiente:
—No se considerará como fundamento para conceder una va-riación la no-existencia de estacionamiento dentro de una per-tenencia construida. Todo requisito de estacionamiento será cumplido a cabalidad. (Enfasis suplido.)
ARPE, pues, consideró inicialmente que no procedía una variación al requisito reglamentario sobre estacionamientos. Sin embargo, como el Reglamento Núm. 4 contiene disposiciones generales sobre variaciones, que podía entenderse que eran aplicables al asunto de estacio-namiento, ARPE decidió solicitar a la Junta de Planifica-ción una “interpretación” sobre dicho Reglamento Núm. 4 con los fines siguientes:
A los efectos de conocer y examinar opciones que permitan te-ner unos fundamentos y argumentos en la evaluación de los requisitos de espacios de estacionamiento para los diferentes proyectos que se sometan a la consideración de la ARPE.
La resolución de la Junta de Planificación que el Muni-cipio ha impugnado ante nos, y que ARPE utilizó para con-ceder la variación sobre espacios de estacionamiento para el proyecto “Condado Beach Resort”, se emitió precisa-mente en “respuesta” a la solicitud mencionada de ARPE.
Lo anterior nos trae al asunto preciso que es determi-nante de la cuestión ante nuestra consideración. Para de-cidir concretamente si la resolución de la Junta de Planifi-cación que ha sido impugnada aquí es de naturaleza interpretativa o legislativa —y por ende, válida o nula— es menester comparar lo que dicha resolución establece, con lo dispuesto en el Reglamento Núm. 4 y en el Reglamento del Condado sobre las variaciones a los requisitos de estacionamiento. Si lo establecido en la resolución referida es compatible con lo que fijan los reglamentos en cuestión, *695la resolución sólo tendría carácter interpretativo. En cam-bio, si la resolución modifica lo que los reglamentos dispo-nen, tendría carácter legislativo. Veamos.
La Sec. 6.01 del Reglamento del Condado, 23 R.RR. see. 650.1851, y la Sec. 98.06 del Reglamento Núm. 4 disponen los criterios que hay que considerar cuando se solicita una variación a alguno de los requisitos reglamentarios. Así pues, el Reglamento del Condado per-mite las variaciones en circunstancias excepcionales en casos en que una aplicación literal de los requisitos resultase en la prohibición o restricción irrazonable del disfrute de la propiedad, y cuando se demuestre que la variación aliviará un perjuicio claramente demostrable, o que habrá de redundar en los mejores intereses de la comunidad. Sec. 6.01 del Reglamento del Condado, supra. Además, el Reglamento establece que no podrá otorgarse una variación si no hay datos suficientes para establecer que la autorización de la variación no afectará el valor ni el disfrute de las pertenencias cercanas; que no afectará el funcionamiento de las facilidades públicas existentes o planeadas; y que es compatible con la preservación y conservación de recursos naturales e históricos, entre otros.(2) Por su parte, el Reglamento Núm. 4 establece que para conceder una variación *696hay que tomar en consideración, entre otros, si la magni-tud de la variación es la necesaria para asegurar la viabi-lidad del uso permitido y no es viable considerar otras al-ternativas para salvar el problema; si la variación solicitada no afectará la infraestructura y el ambiente en el que ubica, y si se logra un desarrollo urbano más compacto. Reglamento Núm. 4, Sec. 98.06.
Al examinar ambas disposiciones reglamentarias en conjunto resalta que las disposiciones del Reglamento del Condado son más específicas y más exigentes que las del Reglamento Núm. 4. Esto es así porque el Reglamento del Condado intenta remediar los problemas particulares que aquejan al sector del Condado, entre los que se encuentra la existencia allí de barras y cafetines no apropiados que generan la necesidad de estacionamiento. 23 R.P.R. see. 650.1791. Los serios problemas de estacionamiento y de congestión de tránsito que afectan al área del Condado están, pues, expresamente reconocidos en dicho reglamento, y son, además, de conocimiento general. El Reglamento del Condado, por lo tanto, tiene primacía sobre el Reglamento Núm. 4 no solamente por ser un reglamento especial sino también porque sus disposiciones fueron es-*697tablecidas con el propósito de atender los problemas espe-cíficos que son particulares al área del Condado. Por ende, para conceder variaciones en un proyecto en el área del Condado hay que atenerse en primer lugar a las disposi-ciones que este reglamento establece sobre las dispuestas en el Reglamento Núm. 4, que es un reglamento general. Véase Córdova & Simonpietri v. Crown American, 112 D.P.R. 797 (1982).
Al comparar las disposiciones sobre variaciones de los reglamentos referidos con las disposiciones de la impug-nada resolución de la Junta de Planificación, es evidente que dicha resolución no se limita a clarificar o interpretar las disposiciones reglamentarias. La llamada resolución interpretativa de la Junta de Planificación claramente añade varios criterios a los que ya tenían ambos reglamen-tos para ser considerados al evaluar una solicitud de variación. Los criterios añadidos por la referida resolución son diferentes a las disposiciones de los reglamentos apli-cables, por lo que no podemos concluir que dicha resolución es de naturaleza interpretativa. Al autorizar a ARPE a uti-lizar criterios no establecidos por los reglamentos vigentes para autorizar una variación, la Junta de Planificación en efecto enmendó tanto el Reglamento del Condado como también el Reglamento Núm. 4, sin cumplir con el proce-dimiento requerido por la LPAU para ello.
Con respecto al Reglamento del Condado, que no dis-pone nada que tenga que ver específicamente con variacio-nes a estacionamientos, la resolución de la Junta de Plani-ficación constituye claramente una enmienda a dicho reglamento. Ello es así porque la resolución referida trata precisamente sobre criterios relativos a variaciones sobre estacionamiento. Es decir, el único asunto que se atiende concretamente y en detalle en la resolución no aparece de ningún modo expreso en el Reglamento del Condado. Lo que se pauta en la resolución no sólo le añade una concre-ción específica al Reglamento del Condado sobre estaciona-*698mientos, sino que le añade criterios nuevos sobre variacio-nes, mucho más laxos que los que dicho reglamento fija.
En cuanto al Reglamento Núm. 4, que sí abarca concre-tamente el asunto de estacionamientos, la resolución refe-rida no solamente permite la consideración de nuevos fac-tores al evaluar las solicitudes de variaciones, sino que permite además el uso de métodos nuevos y diferentes para calcular la cantidad de espacios de estacionamiento necesarios. En particular, la resolución de la Junta de Pla-nificación enmienda el Reglamento Núm. 4 al permitir el uso de estudios de metodología científica en la evaluación de necesidades de estacionamiento en instalaciones con usos combinados no simultáneos, cuando dicho reglamento lo que dispone específicamente sobre ello es que en casos de usos combinados “se calculará separadamente el esta-cionamiento requerido para tales fines”. El Reglamento Núm. 4 no dispone el uso de estudios para determinar la necesidad de estacionamiento, sino que establece métodos objetivos para hacer los cálculos matemáticos que permi-ten determinar el número específico de espacios requeridos de acuerdo al tipo de proyecto, al uso y a su tamaño. Dicho reglamento tampoco provee para el uso de estacionamiento compartido, consideración que fue añadida por la resolu-ción “interpretativa” de la Junta de Planificación.
Resulta a todas luces claro, pues, que la referida resolución de la Junta de Planificación no persigue clarificar la reglamentación en cuestión, ni dar uniformidad a los procedimientos de ARPE sobre el particular, sino que en efecto introduce enmiendas sustantivas a las disposiciones reglamentarias referidas. Por ello, como se trata evidentemente de una regla legislativa, debió haber sido aprobada mediante el procedimiento establecido por la LPAU para la aprobación de reglamentación administrativa. Como fue aprobada en violación a lo dispuesto por la LPAU, la resolución de la Junta de Planificación es nula. Por ende, ARPE erró al utilizar lo dispuesto en ésta como funda-*699mentó para conceder las variaciones en el número de esta-cionamientos requeridos por el proyecto en cuestión. Erró asimismo el Tribunal de Circuito al convalidar esta actua-ción ilícita.
Al examinar esta cuestión no podemos ignorar la irre-gularidad del trámite para la adopción de esta resolución de la Junta de Planificación y para la concesión de esta variación en específico. Los nuevos parámetros que la Junta de Planificación autorizó utilizar a ARPE en la re-solución en cuestión resultaron todos estar presentes en el proyecto propuesto. Es obvio que se trata de una resolución de encargo, tramitada para racionalizar la variación referida. Además, del expediente administrativo surge que la firma contratada por DMG para realizar el estudio de estacionamiento sometió un informe justificando la varia-ción el 29 de julio de 1999 y, al día siguiente, ARPE emitió la resolución aprobando el anteproyecto, con la variación solicitada e incorporando en su dictamen los hallazgos del referido informe “pericial”.(3) Está ausente aquí la transpa-rencia en los trámites administrativos que es necesaria para suponer que el proceso fue regular. El resultado de toda esta burda artimaña administrativa es que se aprueba un anteproyecto a pesar de que conocidamente tiene una grave falla respecto a espacios de estaciona-miento, que sólo puede redundar en hacer más difíciles y *700onerosos los enormes problemas de tránsito vehicular que afligen al sector del Condado.
Debe recordarse que la Junta de Planificación y ARPE comparten las vitales encomiendas de velar por la planificación y el buen desarrollo urbano del país en general, y más particularmente, de velar por la adecuada utilización de nuestros terrenos y recursos naturales. Comparten también unas facultades de gran alcance, que se pueden prestar para abusos serios, tanto cuando se conceden los permisos que se le solicitan como cuando éstos se deniegan. Por ello, es de primordial importancia que sus actuaciones sean transparentes siempre. Sobre todo en casos como el de autos, en los cuales se aduce que unas agencias gubernamentales han incurrido mediante artimañas en un abuso de su discreción, los tribunales tenemos el deber de fiscalizar rigurosamente las decisiones de dichas agencias, para asegurar que desempeñen cabalmente sus importantísimas funciones, y para que el País no pierda la fe en sus instituciones de gobierno.
B. El derecho a intervención del Municipio en los procedi-mientos ante ARPE
En su segundo señalamiento de error, el Municipio alega que fue privado de su derecho a intervenir y partici-par efectivamente en los procedimientos ante ARPE relati-vos al proyecto “Condado Beach Resort”. Como hemos se-ñalado antes, el Municipio presentó el 24 de noviembre de 1998 una solicitud de intervención en el procedimiento ini-ciado por DMG sobre Consulta de Conformidad con el Re-glamento de Zonificación. Como ARPE no respondió esta solicitud, varios meses más tarde, el Municipio volvió a comparecer ante ARPE y pidió que se contestara la solici-tud de intervención pendiente. ARPE nunca se expresó so-bre ninguna de estas solicitudes del Municipio hasta des-pués de haber aprobado el anteproyecto en cuestión. En efecto, no fue hasta después de que el Municipio solicitara *701la reconsideración del dictamen de ARPE aprobando el an-teproyecto, que el Administrador Auxiliar del Centro de Servicios Técnicos de ARPE envió una carta al Municipio notificándole que su intervención había sido aceptada.
El Municipio alega que se le privó de su derecho a par-ticipar efectivamente en el referido asunto ante ARPE en vista de que dicha agencia tuvo ante sí numerosos plantea-mientos relativos al proyecto que ARPE resolvió de forma ex parte, en particular sobre variaciones, que el Municipio no pudo comentar ni objetar. Las recurridas, por su parte, alegan que el Municipio pudo haber intervenido aun sin que ARPE hubiese accedido a su solicitud, ya que tenía acceso al expediente y tenía conocimiento del anteproyecto. ARPE añade que ni LPAU ni el Reglamento de Procedi-mientos Adjudicativos de ARPE (en adelante Reglamento Adjudicativo) requieren que dicha agencia tenga que emi-tir un dictamen para acceder a una solicitud de intervención. Alega ARPE que lo único que las referidas normas exigen que se formule por escrito es la denegación de una intervención. En esencia, las recurridas plantean que si el Municipio no intervino en los procedimientos ante ARPE fue porque no quiso hacerlo.
Con respecto a esta controversia, el Tribunal de Circuito de Apelaciones resolvió que el Municipio no tenía derecho a una participación formal adversativa en los procedimientos en cuestión debido a que éstos se encontraban en una etapa de consideración preliminar, en la que el proyecto todavía estaba bajo estudio. Erró el Tribunal de Circuito al resolver de esta manera. La consideración de una solicitud para la aprobación de un anteproyecto, como la que tenía ARPE ante sí en este caso, es un procedimiento adjudicativo. El propio Reglamento Adjudicativo señala que un procedimiento adjudicativo comienza con la presentación de una solicitud, petición o querella. Reglamento Adjudicativo, Reglamento Núm. 3915, Administración de Reglamentos y Permisos, 10 de mayo de 1989, Sec. 3.01. *702Luego, en la Sec. 15.00 del referido reglamento se establece el término para resolver los diferentes tipos de solicitudes, entre los cuales se incluyen expresamente las solicitudes para la aprobación de anteproyectos. Es claro, por lo tanto, que al considerar y resolver una solicitud para un antepro-yecto ARPE ejerce una función adjudicativa, no empece la naturaleza preliminar del anteproyecto. Así lo ha recono-cido la propia ARPE en su comparecencia ante nosotros.
En efecto, como se señaló, la controversia que existe en-tre las partes no gira en torno a si el Municipio tenía de-recho o no a intervenir plenamente en los procedimientos referidos. Ello no ha sido planteado como controversia por las partes. Lo que está en controversia es si ARPE estaba obligada a notificar al Municipio de la aceptación de su intervención en dichos procedimientos, y si al no hacerlo, privó por ello al Municipio de su derecho a participar efec-tivamente en el procedimiento administrativo. ARPE alega que como ni la LPAU ni el Reglamento Adjudicativo re-quieren que se notifique de la aceptación de una interven-ción, el Municipio debió haber inferido que su solicitud ha-bía sido acogida. Enfatiza ARPE que las disposiciones legales y reglamentarias aplicables solamente le exigen que notifique la denegación de una solicitud de intervención.
No tiene razón ARPE, ni las recurridas, en su planteamiento. En primer lugar, surge claramente del ex-pediente de autos que ARPE conocía que el Municipio in-teresaba una contestación y que esperaba por ella para proceder a participar en los procedimientos referidos. En tales circunstancias, el proceder más razonable de ARPE era notificarle al Municipio que aceptaba su intervención. Nótese que, tratándose de un asunto complejo, el Munici-pio no tenía por qué arriesgarse a invertir grandes esfuer-zos y recursos en la preparación de su intervención, sin tener la certeza de que ésta sería admitida por ARPE.
*703En segundo lugar, y más importante aún, no es correcta la interpretación que hacen ARPE y las recurridas de lo dispuesto en la See. 3.6 de la LPAU, 3 L.P.R.A. see. 2156. Allí sólo se señala que si una agencia decide denegar la solicitud de intervención de una parte interesada en parti-cipar en un procedimiento administrativo, la agencia “no-tificará su determinación por escrito al peticionario, los fundamentos para la misma y el recurso de revisión disponible”. (Énfasis suplido.) íd. El sentido propio de esta disposición no es pautar que la agencia sólo está obligada a notificar la denegación de la solicitud de intervención. Más bien, lo que esta disposición persigue es facilitar la revisión judicial de tal denegación. La médula de lo que ahí se dis-pone es que la denegación exprese los fundamentos en que se apoya, para que ésta pueda revisarse judicialmente.
En cambio, la See. 3.5 de la LPAU,(4) 3 L.P.R.A. see. 2155, que es la disposición principal relativa a la solicitud de intervención, claramente intima la obligación de la agencia de responder a tal solicitud, ya sea admitiéndola o *704denegándola. Allí se establece, inter alia, que cuando se presenta una solicitud de intervención, la agencia tomará en cuenta varios factores para decidir si ha de “conceder o denegar la solicitud”. Más aún, se señala también que la agencia podrá requerir del peticionario que someta eviden-cia adicional a la que contenga la solicitud de intervención, “para poder emitir la determinación correspondiente con respecto a la solicitud de intervención”. (Enfasis suplido.) íd.
Nótese, además, que la falta de notificación por ARPE de que ha accedido a la intervención que se le ha solicitado afecta adversamente también a la otra parte en el caso. Esta otra parte, la que está solicitando el permiso ante ARPE, le interesa conocer si la agencia ha accedido a la intervención referida. Sólo así estaría en posición de procurar la reconsideración correspondiente si así lo estima pertinente.
Nada, pues, en el tenor o sentido propio de las disposi-ciones de la LPAU sobre la solicitud de intervención, per-mite la inusitada interpretación que las recurridas preten-den darle de que una agencia no tiene que notificar la concesión de la solicitud, y de que el silencio de la agencia frente a tal solicitud significa que ésta fue acogida. Se trata de una interpretación acomodaticia que ARPE hace de lo dispuesto en la LPAU, para justificar su conducta impropia; y que, además, es incompatible con el hecho de que la ARPE eventual y tardíamente sí contestó al Muni-cipio accediendo a su intervención, cuando ésta ya no podía tener ningún efecto práctico.
Todo este proceder de ARPE, tan contrario a lo que es razonable, al sentido propio de las disposiciones pertinen-tes de la LPAU, y a lo que es procedente en un buen pro-ceso administrativo, nos lleva a concluir que la conducta de ARPE no fue bona fide y que en efecto le impidió al Muni-cipio ejercer su derecho a participar efectivamente en el procedimiento en cuestión. Resolvemos que la aprobación *705que le extendió AEPE al anteproyecto ante su considera-ción estuvo viciada por esta conducta administrativa impropia.
C. La necesidad de una vista pública antes de la aproba-ción del anteproyecto
En su tercer señalamiento de error, el Municipio alega que AEPE tenía que celebrar una vista pública antes de autorizar el anteproyecto que nos concierne aquí. El Tribunal de Circuito resolvió que la celebración de dicha vista era discrecional y que AEPE no abusó de su discreción al no celebrarla.
El Municipio fundamenta su alegación en lo dispuesto en el Art. 7 de la Ley Orgánica de AEPE, Ley Núm. 76 de 24 de junio de 1975 (23 L.P.E.A. sec. 71f). En lo pertinente, esta sección dispone que:
El Administrador, previo a cualquier actuación, decisión o re-solución en su función adjudicativa discrecional en los casos que se disponga mediante reglamento, sobre consultas de Ubi-cación, Concesiones y Autorizaciones Directas, Proyectos Públi-cos o casos que revistan un gran interés social, entre otros, de-berá seguir el procedimiento de vista pública y notificación dispuesto en este Capítulo. (Énfasis suplido.)
Alega el Municipio que el caso de autos es de gran inte-rés social por tratarse de una propiedad del Gobierno de Puerto Eico de considerable valor, que colinda con la zona marítimo-terrestre y la playa, que será desarrollado en parte en terrenos que eran de dominio público, y en una playa que es un importante recurso natural, que el pueblo de Puerto Eico tiene derecho a disfrutar. Aduce también el Municipio, como razones para que este proyecto se consi-dere de gran interés social, que en él se encuentra el his-tórico edificio Condado Vanderbilt, protegido por ley, y que por la magnitud del proyecto, éste va a impactar sustan-cialmente el tránsito, la infraestructura y la economía de la zona del Condado.
*706Como puede observarse, el citado Art. 7 de la Ley Orgánica de ARPE, supra, requiere mandatoriamente que el Administrador de Reglamentos y Permisos celebre vistas públicas en determinadas situaciones. Ello surge de modo claro del diáfano lenguaje de dicha sección, que expresamente dispone que el Administrador “deberá seguir el procedimiento de vista pública ...”. (Énfasis suplido.) Id.
En lo pertinente al asunto de autos, el mandato de vistas públicas del citado Art. 7 aplica a situaciones que ten-gan las siguientes dos características: (1) que se trate de casos que involucran la “función adjudicativa discrecional” del Administrador, y (2) que sean casos que “revistan un gran interés social”. ¿Tiene el proyecto en cuestión estas dos características, de modo que fuese obligatoria la cele-bración de vistas públicas?
No cabe duda alguna de que el proyecto “Condado Beach Resort” involucra la función adjudicativa discrecional del Administrador. Esa función abarca las medulares tareas que discutimos en Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87 (1974), de conceder variaciones a los usos prohibidos por las normas de zonificación y de otorgar ex-cepciones a los usos previstos en los reglamentos de zonificación. Expresamente hemos reconocido que tales tareas forman parte de la función adjudicativa discrecional del Administrador. Asoc. Res. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759, 767 (1987). La consulta presentada por la recurrida DMG a ARPE incluía evidentemente la concesión de variaciones.
Es igualmente claro que el proyecto en cuestión reviste un gran interés social. Se trata de un proyecto de gran envergadura que ha de afectar la economía, la seguridad, la tranquilidad, el tránsito peatonal y vehicular, la integridad y el carácter del corazón de una de las zonas más importantes del área metropolitana. Los vecinos de esa zona, tanto residentes como comerciantes, y otras personas y entidades con interés legítimo en los cambios que *707introducirá en la zona del Condado un proyecto como el que aquí nos concierne, deben tener la oportunidad de ex-presarse sobre tales cambios y sus impactos.
No cabe duda, pues, que era mandatoria aquí la celebra-ción de vistas públicas, como lo requiere la Ley Orgánica de ARPE. La omisión de esa agencia en cumplir con su propia ley sobre este particular tan vital, constituye una violación ilícita que vicia la aprobación que ARPE le exten-dió al proyecto referido.
D. Determinaciones de hechos en la resolución de ARPE
El Municipio alega en su cuarto señalamiento de error que el Tribunal de Circuito erró al concluir que ARPE hizo determinaciones de hechos suficientes y adecuadas con respecto al proyecto en cuestión. Alega el Municipio que ARPE debió explicar por qué decidió utilizar el estudio de tránsito que utilizó; por qué la metodología de éste era co-rrecta y confiable, y sobre todo, por qué las múltiples va-riaciones concedidas satisfacían los criterios reglamentarios. Por su parte, ARPE alega que al emitir la resolución se expresaron los hechos pertinentes, se identi-ficaron las disposiciones reglamentarias aplicables al caso, y se hizo referencia a la evidencia que constaba en el expe-diente, en especial la relacionada a las variaciones otorgadas. Con relación a este asunto, el Tribunal de Cir-cuito resolvió que se había hecho las determinaciones de hechos que eran necesarias a los fines de la aprobación del anteproyecto.
Sobre la necesidad de determinaciones de hechos administrativas, hemos resuelto que “para que los tribunales puedan revisar una decisión administrativa, es vital que las agencias expresen claramente sus determinaciones de hecho y las razones para su dictamen, incluyendo los hechos básicos de los cuales, a través de un proceso de razonamiento e inferencia, se derivan aquéllos. Las decisiones deben reflejar que el organismo ha considerado y *708resuelto los conflictos de pruebas, y sus determinaciones de hechos deben describir tanto los hechos probados como los que fueron rechazados”. Mun. San Juan v. J.C.A., supra, pág. 280.
La resolución emitida por ARPE para aprobar el ante-proyecto contiene doce determinaciones de hechos que ex-plican a grandes rasgos el procedimiento administrativo ante la agencia y ante la JCA, las variaciones solicitadas y las razones para solicitarlas. La referida resolución no dis-cute a cabalidad los hechos que fueron rechazados ni las razones para rechazarlo^, lo que dificulta nuestra función revisora. No empece a esto, dicha resolución contiene sufi-cientes determinaciones de hechos para permitirnos des-cargar nuestra responsabilidad de examinar y adjudicar los méritos de los planteamientos mediante un análisis concienzudo de éstos en conjunto con la totalidad del expe-diente administrativo. Aunque nuestra labor de realizar una revisión judicial adecuada pudo facilitarse si hubiese habido una discusión más a fondo en la resolución referida sobre los hechos rechazados, tal omisión no ha impedido que realicemos nuestra labor como corresponde. Mun. San Juan v. J.C.A., supra; Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987); Godreau & Co. v. Com. Servicio Público, 71 D.P.R. 649 (1950). Concluimos, por lo tanto, que no erró de modo perjudicial el Tribunal de Cir-cuito al determinar que ARPE emitió suficientes determi-naciones de hechos.
E. La necesidad de una DIA-F antes de aprobar un ante-proyecto
El Municipio alega en su quinto señalamiento de error que ARPE no podía aprobar el anteproyecto sobre el “Con-dado Beach Resort” sin contar con una DIA-F. El peticio-nario alega que al 30 de julio de 1999, fecha cuando ARPE aprobó el anteproyecto, aún no se había autorizado la DIA-F definitivamente porque dicha declaración de im-*709pacto ambiental era impugnada en los tribunales. Las re-curridas alegan, por su parte, que la DIA ya era final en vista de que el aviso de DIA-F ya había sido publicado el 3 de marzo de 1999. Además, alegan las recurridas que no hay ninguna disposición legal o reglamentaria que obligue a ARPE a posponer la aprobación de un plano de antepro-yecto de construcción hasta que la DIA de dicho proyecto sea final y firme. El Tribunal de Circuito coincidió con las recurridas. Determinó también que la DIA-F que fue con-validada luego del proceso de revisión judicial es la misma que la aprobada anteriormente, por lo que los derechos del Municipio no fueron afectados.
La DIA-P en el caso de autos fue presentada por ARPE ante la JCA el 31 de julio de 1998. Luego del procedimiento de rigor, el 2 de marzo de 1999, la JCA emitió una resolu-ción aprobando la DIA-F. Esta resolución fue objeto de nuestra decisión de 5 de octubre de 1999, en Mun. San Juan v. J.C.A., supra. En dicha opinión y sentencia remi-timos el asunto a la JCA para que emitiera una nueva resolución que tuviese determinaciones de hechos y conclu-siones de derecho de modo tal que nos permitiera llevar a cabo una revisión judicial adecuadá. La JCA entonces emi-tió una nueva resolución aprobando la DIA-F el 19 de no-viembre de 1999, es decir, tres meses y medio después de que ARPE emitiese su dictamen aprobando el anteproyecto en cuestión. No cabe duda, pues, de que ARPE aprobó el proyecto sin tener ante sí una DIA-F definitiva.
Para poder resolver la cuestión ahora ante nos, es necesario en primera instancia examinar la naturaleza y el propósito de una declaración de impacto ambiental (en adelante DIA). Es harto conocido que en Puerto Rico la normativa jurídica sobre los recursos naturales y el medio ambiente tiene una insoslayable dimensión constitucional. Misión Ind. P.R. v. J.C.A., supra. El Art. VI, Sec. 19 de nuestra Constitución, L.P.R.A., Tomo 1, dispone que será política pública del Estado Libre Asociado la más eficaz *710conservación de los recursos naturales. Hemos resuelto que esta disposición "no es meramente la expresión de un insigne afán, ni constituye tampoco sólo la declaración de un principio general de carácter exhortativo. Se trata, mas bien, de un mandato que debe observarse rigurosamente, y que prevalece sobre cualquier estatuto, reglamento u orde-nanza que sea contraria a éste”. (Enfasis en el original.) Misión Ind. P.R. v. J.C.A., supra, pág. 919.
La Ley sobre Política Pública Ambiental, 12 L.P.R.A. see. 1121 et seq., se creó en consonancia con el mandato constitucional, con el propósito de hacerlo valer. T-JAC, Inc. v. Caguas Centrum Limited, supra; Misión Ind. P.R. v. J.P, 146 D.P.R. 64 (1998). Esta importante ley requiere en su Art. 4(c), 12 L.P.R.A. sec. 1124(c), que “antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente”, (énfasis suplido) se debe preparar una declaración de impacto ambiental por la instrumentalidad pública con jurisdicción sobre la propuesta. Misión Ind. P.R. v. J.C.A., supra; García Oyóla v. J.C.A., 142 D.P.R. 532 (1997); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974). En la DIA el promovente tiene la obligación de discutir todas las consecuencias ambientales significativas vinculadas a la acción propuesta. Se procura con ello que la propia agencia proponente considere a fondo las consecuencias ambientales significativas de la acción que contempla. También se persigue que se informe a las partes concernidas, al Gobierno y al público en general las consecuencias ambientales aludidas, para que todos ellos puedan tomar la acción que estimen procedente sobre el proyecto propuesto. Misión Ind. P.R. v. J.C.A., supra.
Sobre la frase “cualquier acción” del citado Art. 4(c) hemos resuelto que ésta refleja la intención legislativa de incluir un sinnúmero de actuaciones gubernamentales *711que pueden causar impacto sobre el medio ambiente. Fed. Pese. Playa Picúas v. J.P., 148 D.P.R. 406 (1999). La See. 2.1 del Reglamento sobre Declaraciones de Impacto Am-biental Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984, enumera varias actividades que se han de consi-derar “acciones” para los efectos de la Ley sobre Política Pública Ambiental. Se considera, “acción” lo siguiente:
La toma de decisiones o cualquier otro tipo de actividad que auspicie, fomente o proponga una agencia del Estado Libre Aso-ciado de Puerto Rico, tales como, actividades de: expedir licen-cias, concesiones o permisos, reglamentar o formular normas, asignar o liberar fondos, realizar cambios sustanciales en la política pública de las agencias y sus programas, aprobar pro-yectos a través de permisos o cualquier otra decisión regula-dora, zonifícar, rezonificar y presentar propuestas de legislación. (Énfasis suplido.) Sec. 2.1 del Reglamento sobre De-claraciones de Impacto Ambiental, supra.
En resumen, pues, una DIA es el instrumento que provee nuestro ordenamiento jurídico para asegurar que la conservación y el uso racional de los recursos naturales han de tenerse propiamente en cuenta al momento de hacer planes y de tomar las primeras decisiones gubernamentales sobre una propuesta que pueda tener un impacto en el medio ambiente. Dicha declaración es un instrumento de planificación, la primera etapa de un largo camino de autorizaciones oficiales en el desarrollo de un proyecto. Misión Ind. P.R. v. J.C.A., supra.
A la luz de lo anterior, es necesario contar con una DIA adecuada y definitiva. antes de que se efectúe cualquier acción gubernamental que pueda impactar el medio ambiente. En efecto, sobre este particular, el Tribunal Supremo de Estados Unidos ha resuelto que “la entidad gubernamental no puede tomar acciones ni decisiones respecto a la legislación, hasta que prepare la declaración de impacto ambiental y se termine el proceso que dispone el *712reglamento para ello”. (Traducción nuestra.) Kleppe v. Sierra Club, 427 U.S. 390 (1976).(5)
DMG alega que como ARPE sólo tenía ante sí un anteproyecto, que no constituye una autorización para iniciar la construcción propuesta, no era necesario que la agencia contase con una DIA, final y firme, antes de aprobar dicho anteproyecto(6) No tiene razón. La Sec. 2.01 del Reglamento Núm. 4 define anteproyecto como una “[fiorma preliminar de un plano de construcción de obras así como de estructuras, que se somete a la ARPE para determinar si cumple con las leyes y reglamentos aplicables”. Se exige un anteproyecto para algunos tipos de proyectos y, una vez aprobado, se permite la presentación de planos certificados de construcción. La certificación de los planos de construcción acelera grandemente la expedición de los permisos de construcción correspondientes. Véase Reglamento para la Certificación de Proyectos de Construcción de ARPE. El anteproyecto es, en conclusión, un permiso preliminar que aunque de por sí no autoriza la construcción propuesta, sirve para acelerar el trámite de expedición de los permisos de construcción correspondientes. Se trata propiamente de un permiso con el que se inicia un proceso que conduce expeditamente a los permisos definitivos de construcción. Constituye, pues, una “acción gubernamental” para la cual se necesita la preparación de una DIA definitiva, según lo exige la Ley sobre Política Pública Ambiental.
La noción de que la aprobación del anteproyecto por ARPE no constituye una “acción gubernamental” que re-quiera una DIA-F previa es realmente inaudita. Es como decir que acudir a ARPE para solicitar tal aprobación es un *713paso inconsecuente que los desarrolladores de proyectos de gran envergadura toman en balde. Dicha noción choca es-trepitosamente contra la realidad de que la consulta refe-rida es parte integral del complejo proceso de permisos que ocurre de ordinario en el País en relación a numerosos pro-yectos de construcción, sin el cual tales proyectos no po-drían desarrollarse. Es precisamente por su carácter de “luz verde gubernamental inicial” que tanto los desarrolla-dores como ARPE invierten incontables esfuerzos y recur-sos en la presentación y consideración de los ante-proyectos.
No cabe duda, pues, que la aprobación de anteproyectos por ARPE requiere que esta agencia tenga previamente una DIA-F si la calidad del medio ambiente está involucrada de un modo significativo. Ello significa que el proceso de la preparación de la DIA debió haber culminado antes de que ARPE aprobara el anteproyecto. Ello incluye el proceso de revisión judicial de la DIA. Resolvemos, pues, que ARPE estaba impedida de aprobar el anteproyecto en cuestión por carecer de una DIA-F para ello, por lo que erró el Tribunal de Circuito al resolver lo contrario. La aprobación por ARPE del anteproyecto en cuestión, sin tener ante sí una DIA-F, también vició esa aprobación.
F. Razonabilidad de las variaciones concedidas
El Municipio, en su sexto señalamiento de error, alega que las variaciones a los requisitos reglamentarios conce-didas por ARPE en este caso son arbitrarias e irrazonables, por lo que constituyen un abuso de discreción. Antes de discutir esta cuestión, debemos examinar la figura de la variación.
1. Variaciones a los requisitos reglamentarios
La figura de la variación es una “válvula de escape dentro del rígido marco” de la zonificación en Puerto Rico. *714Asoc. Res. Park Side, Inc. v. J.P. [I], 139 D.P.R. 349, 354 (1995). El Reglamento Núm. 4 establece dos tipos de varia-ción: variación en el uso de propiedad (Sec. 98.05); y otras variaciones, que consisten en solicitudes para cambiar los requisitos reglamentarios (Sec. 98.06). La variación en uso es una autorización para utilizar una propiedad de una manera prohibida y que sólo se concede, vía excepción, para evitar perjuicios a una propiedad cuando se pruebe que, debido a circunstancias extraordinarias, la aplicación rígida de los requisitos reglamentarios equivaldría a una confiscación de la propiedad. T-JAC, Inc. v. Caguas Centrum Limited, supra; Asoc. Res. Baldrich, Inc. v. J.P. de PR., supra; Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, 332 (1985). El otro tipo de variación no va dirigido a alterar el uso sino a eximir al propietario de alguno de los requi-sitos de zonificación para asegurar la viabilidad del uso permitido. Asoc. Res. Park Side, Inc. v. J.P. [I], supra. Las variaciones concedidas en el caso de autos son de este se-gundo tipo.
Reiteradamente hemos resuelto que solamente se deben conferir variaciones en circunstancias extraordinarias y para evitar perjuicios a la propiedad. T-JAC, Inc. v. Caguas Centrum Limited, supra; Asoc. Res. Park Side, Inc. v. J.P. [II], 149 D.P.R. 300 (1999); Asoc. Res. Park Side, Inc. v. J.P. [I], supra; Fuertes y otros v. A.R.Pe. [II], supra; Fuertes, Guillermety v. A.R.Pe. [I], 130 D.P.R. 971 (1992); A.R.P.E. v. J.A.C.L., 124 D.P.R. 858 (1989). De lo contrario se destruiría el propósito de la planificación urbana y se trastocarían eventualmente las características propias de un distrito. Asoc. Res. Park Side, Inc. v. J.P. [II], supra. Fuertes, Guillermety v. A.R.Pe. [I], supra; A.R.P.E. v. J.A.C.L., supra. Sobre este asunto, expresamos en A.R.P.E. v. J.A.C.L., supra, pág. 862:
Por la naturaleza del interés público implicado, las variacio-nes a los requisitos de zonificación no se favorecen y deben utilizarse selectivamente en aquellas circunstancias en que un *715propietario demuestre que las restricciones le causaron un daño particular que no comparte con otros. “Por eso se descar-tará una variación cuando no haya prueba de que la situación del dueño sea singular y distinta a la de sus colindantes.”
En la discusión del primer error señalamos los criterios establecidos por la Sec. 6.04 del Reglamento del Condado, 23 R.P.R. see. 650.1854, para la autorización de una variación. Nos toca ahora examinar si, a la luz de dichos criterios, las variaciones concedidas por ARPE para el pro-yecto propuesto son razonables.
Al aprobar el anteproyecto, ARPE concedió variaciones a múltiples disposiciones reglamentarias. Estas variacio-nes se pueden dividir en tres categorías: (1) variaciones a los requisitos de estacionamiento, (2) variaciones a los re-quisitos que aplican a proyectos que colindan con la zona marítimo-terrestre, y (3) variaciones sobre vistas al mar. Examinemos cada una de ellas.
2. Variaciones a los requisitos de estacionamiento
Como explicáramos antes, al aplicar las disposiciones pertinentes al proyecto propuesto, ARPE determinó que eran necesarios 1,962 espacios de estacionamiento. El pro-yecto fue aprobado con 1,507 espacios, lo que constituye una deficiencia de 455 espacios. Esta variación fue conce-dida utilizando la resolución de la Junta de Planificación la cual, como vimos en la discusión del primer error, es nula. La ARPE debió evaluar la solicitud de variación utilizando los parámetros exigidos en la Sec. 6.04 del Reglamento del Condado, supra.(7) No surge ni de la resolución de ARPE ni del expediente administrativo que ARPE utilizara otros criterios que no fueran los establecidos en la resolución nula de la Junta de Planificación.
ARPE también concedió variaciones en el número de es-tacionamientos de carga y descarga. Según la reglamenta-*716ción aplicable eran necesarios 73 espacios de carga y descarga. El proyecto provee únicamente para 9 espacios, lo que constituye sólo el 8.6% del número requerido. La justi-ficación ofrecida para esta variación es que los espacios provistos estarán en un área protegida y que su uso estaría sujeto a un itinerario mediante el cual los interesados en utilizarlos tendrían que reservar sus espacios con tiempo, y se llevaría un control de la entrada y salida de los cámio-nes, de manera que no hubiere más de ocho de ellos esta-cionados al mismo tiempo.
Realmente no entendemos cómo 9 espacios de carga y descarga pueden ser suficientes para atender las necesida-des aludidas en un proyecto de tal magnitud como el que nos concierne aquí. Este proyecto consiste de un centro ur-bano de entretenimiento de 122,000 pies cuadrados de tiendas y restaurantes, 125 unidades time share, 72 unida-des de vivienda y dos hoteles con 470 habitaciones en conjunto. No surge del expediente administrativo que se haya demostrado que la concesión de esta variación alivie un perjuicio claramente demostrable (Sec. 6.04(C) del Re-glamento del Condado, 23 R.RR. sec. 650.1854(C)), que ha de redundar en los mejores intereses de la comunidad (See. 6.04(E), 23 R.P.R. sec. 650.1854(E)), que no afectará adver-samente el disfrute y valor de las pertenencias cercanas (Sec. 6.04(F), 23 R.P.R. sec. 650.1854(F)), que no afectará ni encarecerá adversamente la idoneidad, la seguridad y el funcionamiento de las facilidades públicas existentes o pla-neadas, incluidas vías, escuelas, etc. (Sec. 6.04(G), 23 R.P.R. sec. 650.1854(G)). Todo lo contrario. La concesión de esta variación afectará adversamente el disfrute de las propiedades ubicadas en las angostas calles Seaview y Vendig, que son las que han de utilizarse por los camiones de carga referidos. En su comparecencia ante nos, DMG niega que ello haya de ocurrir al indicar que no hay evi-dencia que sustente este problema. Pero resulta que no se necesita prueba especial para anticipar el efecto adverso a *717la comunidad de la falta de espacios significativos para los camiones de carga. Son de conocimiento general no sola-mente los graves problemas de tránsito que afectan de or-dinario al sector del Condado en general sino también la seria congestión vehicular que actualmente ocurre en las calles referidas al acceder los negocios y propiedades exis-tentes en el área. Debemos recordar que “[l]os jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe”. Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). Lo que sí es especulativo es concluir que un supuesto itinerario de carga y descarga habrá de aliviar un perjuicio demostrable a la comunidad, o que redunde en los mejores intereses de la comunidad, cuando la propia recurrida DMG admite que la documentación sobre el referido itinerario no se puede compilar hasta saber qué tipo de comercios y restau-rantes se ubicarán en el proyecto. La concesión de una va-riación, según hemos indicado antes, es de carácter excep-cional, no se favorece, y sólo procede cuando hay razones extraordinarias que lo justifiquen. La posibilidad de un su-puesto esquema gerencial para atender los evidentes pro-blemas que crearía la variación propuesta no cumple con los requisitos referidos para ésta.
3. Variaciones a los requisitos de propiedades que colin-dan con la zona marítimo-terrestre
La Sec. 3.08 del Reglamento del Condado, 23 R.P.R. see. 650.1818, establece que en el área de playa entre el Hotel Condado Beach y la calle Cervantes, toda edificación que ha de construirse
... observará un retiro de la más próxima línea de colindancia con la playa, el cual medido desde su base o pared más próxima a la colindancia con la playa será no menor que una y cuarta (IV4) vez su altura medida desde el nivel del terreno en tal base o pared. 23 R.P.R. see. 650.1818.
A base de esto, ARPE concluyó con respecto a las distin-tas estructuras del propuesto “Condado Beach Resort” que *718el requisito de retiro mínimo es de 67.0 metros para el time share, 63.3 metros para el Hotel, y 71.65 metros para el Condominio. No obstante, el retiro mínimo de la colindan-cia de la playa propuesto para el proyecto fue de 3.2 metros. ARPE aceptó esta enorme variación por entender que el cumplimiento con las distancias reglamentarias re-queridas no permitiría el desarrollo del proyecto.
La zona marítimo-terrestre, según definida por la Ley de Muelles y Puertos de 1968, es “el espacio de las costas de Puerto Rico que baña el mar en su flujo y reflujo, en donde son sensibles las mareas, y las mayores olas en los temporales en donde las mareas no son sensibles, e incluye los terrenos ganados al mar y las márgenes de los ríos hasta el sitio en que sean navegables Art. l(n) de la Ley Núm. 151 de 28 de junio de 1968 (23 L.P.R.A. sec. 2103(n)). Véase, también, la Sec. 2.01 [211] del Reglamento Núm. 4. Dadas las características naturales de Puerto Rico es evidente que esta zona ha sido motivo de grave consideración al formularse la reglamentación sobre planificación y zonificación en nuestra isla. Ello ha sido así particularmente en el área del Condado ubicada en el litoral norte.
Antes de adoptar el Reglamento del Condado se realizó un estudio sobre las particularidades de esa zona con el propósito de formular recomendaciones para el desarrollo físico del área y servir de insumo y base a la nueva reglamentación. Condado: Inventario, Diagnóstico y Recomendaciones, Junta de Planificación de Puerto Rico, 1986, pág. 3; Reglamento del Condado, Sec. 1.02 (23 R.P.R. see. 650.1791 n.). Dicho estudio identificó los siguientes proble-mas en el área de la playa del Condado: (1) discontinuidad entre las playas y el centro del Condado; (2) negación del frente hacia la playa; (3) incidencia de sombra sobre las playas, y (4) descarga de alcantarillados pluviales en los arenales de las playas. En cuanto al problema de las som-bras la recomendación formulada fue la implantación de *719reglamentos de planificación más severos y terminantes que los existentes.
La construcción de edificios en las áreas colindantes con la costa en el sector del Condado crea otro problema, según la Administración Nacional Oceánica y Atmosférica (NOAA, por sus siglas en inglés). La NOAA, en la DIA-F sobre el Programa de Manejo Costanero de Puerto Rico, identifica, además del problema de sombras sobre la playa, el problema de la dominación visual de los edificios altos que restan el atractivo natural de las playas.
Conscientes de estos problemas, la Junta de Planificación exige, en la Sec. 100.13 del Reglamento Núm. 4, que “[a] los fines de proteger el potencial de los recursos existentes en la zona costanera, especialmente de los que colindan con la zona marítimo-terrestre, para la recreación, contemplación y solaz espiritual, se deberá evitar al máximo el desarrollo intenso paralelo a la costa, promoviéndose y estimulándose el que los terrenos se mantengan en su estado natural (Enfasis suplido.)
Como puede observarse, las edificaciones propuestas en el proyecto de autos confligen en extremo con las distintas normas de zonificación que protegen la costa y las playas del Condado. Frente a este evidente y hondo conflicto, se intenta justificar la variación a los requisitos de altura y retiro alegando que el cumplimiento con los importantes requisitos reglamentarios impediría la construcción de cualquier proyecto de magnitud en la zona. Se aduce, ade-más, que el proyecto propone respetar las distancias actua-les de los edificios existentes, y que las sombras que afec-tarán la playa de las edificaciones propuestas serán menores que las creadas por los edificios existentes.
Las “justificaciones” referidas son claramente inaceptables. No cumplen de modo alguno con los requisitos enumerados anteriormente exigidos por el Reglamento del Condado para permitir una variación. Como hemos visto ya, para que pueda efectuarse una variación como la *720que aquí nos concierne, es menester que dicha variación persiga aliviar un perjuicio claramente demostrable (See. 6.04(C), Reglamento del Condado, supra), que ha de redun-dar en los mejores intereses de la comunidad, municipio o del pueblo de Puerto Rico (6.04(E), Reglamento del Con-dado, supra), y que ha de ser compatible con la conserva-ción de recursos naturales e históricos (See. 6.04(1), Regla-mento del Condado, 23 R.P.R. sec. 650.1854(1)). Las justificaciones aludidas nada tienen que ver con estos cri-terios reglamentarios.
La construcción de edificios colindantes a la zona marítimo-terrestre del Condado, según hemos señalado ya, ha creado un problema ecológico grave, que ha sido identificado por diferentes agencias, tanto estatales como federales. Permitir ahora la construcción de un proyecto con esencialmente las mismas características de las edificaciones ya existentes, que forman parte del problema referido, no es de ninguna manera compatible con el claro propósito de la reglamentación vigente, que procura corregir el problema aludido. Toda nueva construcción, ampliación o mejora sustancial debe cumplir cabalmente con la reglamentación vigente, independientemente de cuál era la situación de las edificaciones existentes. De otro modo, la reglamentación referida no tendría sentido alguno. Su propósito es precisamente corregir la situación adversa creada por las edificaciones existentes. Se procura con dicha reglamentación lograr los objetivos deseados precisamente cuando las edificaciones existentes sean sustituidas por otras nuevas, que deberán ajustarse cabalmente al requisito reglamentario que ya no puede exigírseles a las existentes antes de la promulgación del Reglamento. Todo el entramado reglamentario, pues, descansa en la premisa de que los requisitos fijados se harán cumplir precisamente en las nuevas edificaciones, por lo que el argumento de que *721el proyecto propuesto no es peor que lo existente no tiene validez jurídica alguna.
Por otro lado, el Municipio alega que los proponentes del proyecto no han demostrado de modo alguno que el cum-plimiento con las distancias reglamentarias requeridas im-pediría la construcción de cúalquier nuevo proyecto en la zona, como alega la recurrida DMG. Ésta, en su comparen-cencia ante nos, acepta que ello en efecto no se ha demos-trado pero aduce que “resulta claro que cualquier proyecto de magnitud hoy día conllevaría la construcción de edifi-cios de mayor altura que la permitida por los reglamentos aplicables”. Alega, además, que el anteproyecto ha tratado de crear el mayor número posible de áreas libres de edificación.
El argumento principal del Municipio sobre esta varia-ción descansa en un informe pericial suyo sobre el particular. Según el informe del Municipio, el predio donde se ubicará el proyecto posee suficiente profundidad para permitir la construcción de edificaciones de alturas como las propuestas sin requerir las variaciones aprobadas por ARPE. Alega el Municipio que su análisis pericial también muestra que las características y la forma del solar no son impedimentos para lograr volúmenes edificados aun mayo-res que los propuestos sin requerir variaciones sobre retiro y altura.
Frente al informe pericial aludido, los proponentes del proyecto se han limitado a formular unas meras asevera-ciones a contrario sensu, que ellos estiman “resultan claras”. La grave controversia que ahora atendemos no puede resolverse sobre la base de meras afirmaciones con-clusorias de una parte a quien le conviene lo afirmado. Por ello, además de resolver que las justificaciones ofrecidas para autorizar las variaciones no tienen apoyo alguno en las disposiciones reglamentarias sobre tales variaciones, debemos resolver también que las determinaciones de he-*722chos que subyacen, la concesión de dichas variaciones no están sostenidas por evidencia sustancial.
Finalmente, alega DMG que su proyecto contempla más áreas libres que el proyecto propuesto por el Municipio, el cual DMG considera que sería una aberración de urba-nismo y diseño urbano. Con respecto a este planteamiento, es importante recordar que el único proyecto que está ante nuestra consideración es el presentado por DMG en la so-licitud de anteproyecto aprobada por ARPE. No podemos pasar juicio sobre cuál de las múltiples propuestas para la propiedad en donde ubica el Condado Trío es la mejor o la peor. Solamente podemos evaluar si la propuesta que está ante nos cumplió con los requisitos legales y reglamenta-rios pertinentes y si las agencias administrativas cumplie-ron con sus deberes legales. Misión Ind. P.R. v. J.C.A., supra.
En resumen, pues, luego de estudiar detenidamente el expediente administrativo, concluimos que éste carece de fundamentos suficientes para conceder una variación de la magnitud de la que aquí nos concierne en un área que por tanto tiempo ha sido motivo de preocupación para las agencias a cargo del desarrollo de Puerto Rico. Erró otra vez ARPE al conceder tal variación.
4. Variaciones a los requisitos sobre vistas al mar
El Municipio plantea que ARPE erró al aprobar el anteproyecto sin cumplir con los requisitos sobre vistas al mar establecidos en el Reglamento Núm. 4 y el Reglamento de Zonificación de la Zona Costanera y de Accesos a las Playas y Costas de Puerto Rico. Estos reglamentos requieren que los edificios ubicados frente a la zona costanera sean orientados de modo tal que el lado más largo de su proyección horizontal quede perpendicular a la costa o a un ángulo aproximado, para obstruir lo menos posible la visibilidad al mar. Reglamento Núm. 4, Sec. 100.15. Véase, también, Reglamento de Zonificación de la Zona Costanera *723y de Accesos a las Playas y Costas de Puerto Rico (Regla-mento de Planificación Núm. 17), Junta de Planificación, 16 de marzo de 1983, Sec. 6.06. Alega el Municipio que aunque la resolución de ARPE indica que el proyecto pro-veerá amplias áreas abiertas que permitirán una mayor visibilidad a la playa por tres ejes visuales, estos ejes son en realidad paseos peatonales del centro comercial pro-puesto y conducen a una plaza interior privada. Expresa el Municipio que de los tres paseos, dos culminan en la zona de rocas, muros y el rompeolas. DMG, por su parte, alega que las disposiciones reglamentarias referidas no son de aplicación al proyecto de autos porque el reglamento apli-cable es el Reglamento del Condado.
Según hemos indicado, el Reglamento del Con-dado, por ser de carácter especial, prevalece sobre las disposiciones de carácter general. Sin embargo, el propio Reglamento del Condado establece, en la Sec. 1.07, que sus disposiciones quedarán complementadas por las de cualquier otro reglamento en vigor, hasta donde éstas no sean incompatibles con la materia específicamente regulada por el Reglamento del Condado. Sec. 1.07 del Reglamento del Condado, 23 R.RR. see. 650.1795. No cabe duda, pues, que los referidos requisitos sobre vistas al mar del Reglamento Núm. 4 y del Reglamento de Zonificación de la Zona Costanera y de Accesos a las Playas y Costas de Puerto Rico son aplicables a las costas del sector del Condado, por estar específicamente incorporados por referencia en el Reglamento del Condado. No empece lo anterior, los recurridos insisten en que el proyecto sí cumple con las disposiciones referidas. En esencia, alegan que las edificaciones propuestas han de obstruir la vista al mar lo menos posible, mucho menos que las estructuras existentes, y menos que las del proyecto propuesto por el Municipio.
La postura de DMG y de ARPE sobre el asunto de las vistas al mar es verdaderamente insostenible. Esta, en esencia, consiste de dos argumentos falaces. El primero *724es que el proyecto en cuestión cumple con los requisitos reglamentarios porque las edificaciones propuestas han de obstruir la vista al mar “lo menos posible”. Aparte del he-cho de que esta aseveración de los recurridos no pasa de ser una mera alegación conclusoria mediante la cual se afirma precisamente lo que hay que demostrar, nada en las normas sobre variaciones permite que éstas se concedan sólo porque lo propuesto cumple con el requisito reglamen-tario “lo más posible”. Dicho de otra forma, los requisitos reglamentarios en cuestión son normas jurídicas vinculantes. Obligan a ARPE en sus decisiones y a los de-sarrolladores en sus propuestas, y tienen que cumplirse a cabalidad y no meramente en “lo más posible”. Sólo pue-den obviarse estos requisitos por excepción, en circunstan-cias extraordinarias, cuando existe alguna de las justifica-ciones especiales señaladas en los propios reglamentos referidos. Ninguna de ellas alude a que se cumpla con lo requerido “lo más posible”. Aceptar la postura de los recu-rridos sería equivalente a permitir que el cumplimiento de las normas jurídicas que obligan a unas personas quede a la discreción de éstas, que intentarán obedecerlas “en lo más posible”. No hay ordenamiento jurídico que pueda mantenerse de ese modo.
El otro argumento sobre el particular es que lo pro-puesto es mejor que lo existente y mejor que lo que propone el Municipio en su propio proyecto. Ya antes encaramos este argumento falaz. Lo volvemos a rechazar, por las mis-mas razones que lo hicimos antes.
Erró ARPE al aprobar el proyecto ante nuestra conside-ración en violación de las disposiciones reglamentarias so-bre vistas al mar.
G. Adecuacidad de la DIA-F
Finalmente, el Municipio impugna la DIA-F presen-tada por ARPE ante la Junta de Calidad Ambiental. Alega que la JCA no cumplió con nuestro mandato en Mun. San *725Juan v. J.C.A., supra, que requería considerar y resolver las controversias de hechos del caso. En particular, expresa que la JCA meramente se limitó a describir el proyecto propuesto por DMG, a enumerar las objeciones presenta-das en la vista pública, a identificar las interrogantes que la proponente debía contestar y a detallar los comentarios principales que presentó ARPE en respuesta a los comen-tarios de los deponentes y de la JCA. Según el Municipio, lo anterior no cumple con lo que le habíamos ordenado a la JCA en la decisión referida.
Como explicáramos anteriormente, en nuestra Opinión de 5 de octubre de 1999, ordenamos a la JCA que emitiera una nueva resolución que tuviera determinaciones de hechos y conclusiones de derecho. Expresamos entonces que la JCA venía obligada a emitir una decisión fundamentada: “[e]s decir con aquella evidencia que una mente razonable puede aceptar como adecuada para sostener una conclusión. Evidencia que, a su vez, sirva de base para que los tribunales puedan ejercer su función revisora.” Mun. San Juan v. J.C.A., supra.
En su resolución posterior a nuestro dictamen, en que la JCA aprueba nuevamente la DIA-F referida, la JCA invoca la Ley Núm. 323 de 6 de noviembre de 1999 (en adelante Ley Núm. 323), 3 L.P.R.A. sees. 2151, 2151 n., 2172 y 2172 n., que enmendó la LPAU para establecer que los trámites de los documentos ambientales serán procedimientos informales no cuasijudiciales, por lo que no se requerirá a la agencia que fundamente sus resoluciones con determinaciones de hechos y conclusiones de derecho. No empece a expresar en la resolución aludida que no puede realizar determinaciones de hechos ya que el trámite de documentos ambientales no es un procedimiento adjudicativo conforme a la citada enmienda legislativa, la JCA en efecto procede a formular unas determinaciones de hechos en atención a nuestro mandato.
*726En vista, pues, de que la JCA intentó cumplir con nuestro mandato anterior, no obstante la nueva enmienda a la ley, ello hace innecesario que examinemos la constitucionalidad de la ley referida en el contexto de este caso. Ya antes hemos resuelto que es inconstitucional cualquier intento de la Asamblea Legislativa por dejar sin efecto una orden judicial nuestra en un caso pendiente ante nuestra consideración. Es doctrina firmemente establecida que la Legislatura no tiene la facultad para intervenir con el ejercicio de la función judicial, por lo que no puede dejar sin efecto, modificar o menoscabar una sentencia final emitida por un tribunal que tenga jurisdicción para dictarla. P.R. Tobacco Corp. v. Buscaglia, Tes., 62 D.P.R. 811 (1944); Misión Ind. P.R. v. J.P., supra. Recientemente, en Colón Cortés v. Pesquera, 150 D.P.R. 724, 764 (2000), expresamos que “[e]ste Tribunal, como custodio e intérprete final de nuestra Constitución, la va a proteger y no va a permitir que acciones como la que hoy nos ocupa opaquen o disminuyan su valor, avalando que la parte que resulte o pudiera resultar perdidosa en un proceso judicial procure legislación de encargo que le permita continuar con una acción declarada ilegal por la Rama Judicial”. A la luz de esta conocida jurisprudencia, resulta evidente que cualquier intento de la Asamblea Legislativa de intervenir indebidamente con el ejercicio de la función judicial es inconstitucional, por violar el principio de separación de poderes. No obstante lo anterior, no hemos de pasar juicio sobre la constitucionalidad de la disposición referida de la Ley Núm. 323 por la razón expresada antes. Es doctrina reiterada de este Tribunal que no entraremos a considerar la constitucionalidad o inconstitucionalidad de una ley o de una actuación gubernamental a menos que ello sea imprescindible y no podamos resolver la controversia ante nos por otras razones. Pueblo v. Cortés Rivera, 142 D.P.R. 305 (1997); Pueblo v. Ramos Santos, 138 D.P.R. 810 (1995); Ca*727quías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., supra.
Aclarado lo anterior, sin embargo, sí debemos concluir que las determinaciones de hechos formuladas por la JCA en la resolución en cuestión son insuficientes e inadecua-das para dilucidar dos asuntos centrales de este proyecto: el impacto del proyecto con respecto al edificio Vanderbilt y el impacto del proyecto con respecto al tránsito del Condado.
La nueva resolución, emitida por la JCA el 19 de no-viembre de 1999, consta de 38 páginas en las que recoge los comentarios vertidos en las vistas, las recomendaciones hechas por el Oficial Examinador respecto a la DIA-P y las respuestas a los comentarios ofrecidas por el proponente del proyecto. Finalmente, la resolución detalla lo que fue incluido en la DIA — F como respuesta a la solicitud de la JCA respecto a la DIA-P y concluye que la DIA-F cumple con los requisitos legales y reglamentarios. Sobre los dos asuntos referidos, la JCA se limitó a señalar lo que había aducido cada parte en este caso, sin resolver los graves con-flictos que existían entre las posturas respectivas de dichas partes, y sin formular determinaciones de hechos ni reco-mendaciones sobre el particular, como debió haberlo hecho conforme a su propia reglamentación. La propia JCA reco-noce en su resolución que no es un mero observador de las controversias ambientales sino que hay asuntos medulares con respecto a los cuales debe emitir una recomendación. Sin embargo, con respecto a los dos asuntos referidos, la JCA no actuó como ella misma admite que debió haber actuado.
Examinemos este asunto detenidamente.
1. Impacto del proyecto en el edificio Condado Vanderbilt
El Municipio impugna la discusión en la DIA-F sobre la protección y el tratamiento que se le dará al edificio del Condado Vanderbilt (antiguo Hotel Condado Beach). En *728particular, alega que la DIA-F no es adecuada porque no presenta información suficiente para poder determinar si la estructura se ha de conservar para las próximas gene-raciones, y si se está respetando su diseño original y su contexto histórico, según lo requiere el Reglamento de Zo-nificación Especial del Condado.
El edificio Vanderbilt(8) es una de las estructuras que el Reglamento del Condado expresamente exige que se conserve para las próximas generaciones. A estos efectos, el Reglamento dispone en su Sec. 4.03 lo siguiente:
En el área aledaña al Hotel Caribe Hilton y en El Condado existen estructuras que merecen conservarse por su diseño ar-quitectónico, por su estilo representativo de una época y/o por su escala tradicional. Con la excepción de una, todas estas es-tructuras son construcciones de este siglo y se deben conservar para las próximas generaciones. No se permitirá la destrucción de ninguna de estas estructuras y en cualquier acto de mejorar-las se deberá respetar su diseño original y su contexto histórico. (Énfasis suplido.) 23 R.P.R. see. 650.1834.
El Municipio alega que en el Informe del Oficial Exami-nador sobre la DIA-P se requirió que en la DIA-F se dis-cutiera de forma clara en qué consistirán las obras de res-tauración del edificio en cuestión, ya que la DIA-P solamente mencionaba que dicho edificio se restauraría dentro de lo posible. Aduce el Municipio que ARPE no cum-plió con este señalamiento. En vista de lo anterior, debe-mos examinar si en la DIA-F se cumplió con el requeri-miento de discutir las obras de restauración de una manera que permita a las agencias pertinentes cerciorarse de que el requisito de conservación impuesto por el Regla-mento del Condado se está cumpliendo.
*729La DIA-F discute el edificio Vanderbilt en las siguientes instancias:(9)
[1. Página 7:] [a]ntes de proceder a la demolición del Anexo Oeste del Hotel Condado Beach se tomarán las medidas de se-guridad necesarias para la protección del Condado Vanderbilt. Entre otras medidas, se demolerá por métodos convencionales la estructura que une o enlaza el Vanderbilt y su anexo. Esta estructura contiene la infraestructura de elevadores que provee servicio a ambos edificios. Se sellará la parte del Vanderbilt que queda expuesta una vez se demuela la estructura. Al momento de la implosión, el Condado Vanderbilt estará totalmente des-conectado de cualquier estructura a ser demolida. Además, se cubrirán con lonas geotextiles los cristales y áreas susceptibles a daños del Vanderbilt. [También se detalla la técnica de implo-sión que será utilizada para demoler parcialmente el Hotel La Concha, el Anexo Oeste del Hotel Condado Beach y el Centro de Convenciones.]
[2. Página 16:] La estructura exterior del Condado Vanderbilt que se aprecia desde la Avenida Ashford será renovada a su diseño original. En la cara del edificio que da hacia la playa se instalarán ventanas más grandes que proporcionen mayor vista al mar desde cada habitación. En el interior, el edificio será remodelado para acomodar 71 habitaciones tipo “time share” en lugar de las habitaciones existentes. Tendrá su propia piscina y acceso a la playa y estará conectado por su lado oeste al nuevo edificio de apartamentos.
[3. Página 39-40:] El Reglamento de Zonificación Especial del Condado ... lista varios edificios que merecen conservarse. Se-gún dicho Reglamento no se permitirá la destrucción de nin-guna de las estructuras incluidas en dicha lista. En la lista se encuentra el edificio del Condado Vanderbilt, hoy en día parte *730del Hotel Condado Beach. Este edificio había sido modificado anteriormente en dos ocasiones para añadirle anejos que no eran compatibles con su diseño original. ...
Este proyecto respetará el diseño original de la fachada sur del edificio. ... Ala misma vez, se estará integrando esta estructura a un moderno complejo de edificios orientados hacia usos mix-tos, desde residencial, hasta comercial.
[4. Página 46:] ... El único elemento de valor histórico es el antiguo edificio Condado Vanderbilt. Se propone renovar el edi-ficio y mantenerlo en su uso original de hotel.
[5. Página 82:] ... Las obras a llevarse a cabo en el Condado Vanderbilt consisten de la renovación del edificio para regresar a su diseño original en la fachada. La [página 16] explica con detalle en qué consistirá la renovación.
DMG alega que lo anterior es lo único que se requiere incluir en una DIA, puesto que la DIA es sólo un instru-mento para asegurar que la conservación y el uso racional de los recursos naturales han de tenerse propiamente en cuenta al momento de tomar decisiones gubernamentales. Es decir, según DMG sólo es necesario afirmar en la DIA, en esencia, que el proyecto ha de mantener el diseño original del edificio histórico. No tiene razón.
Para poder tener en cuenta el uso y la conservación de los recursos naturales y culturales es necesario que las agencias gubernamentales pertinentes tengan cabal conocimiento del tipo de obras que se llevarán a cabo en un proyecto. En una declaración de impacto ambiental, “la agencia gubernamental proponente tiene la obligación de considerar y detallar por escrito todas las consecuencias ambientales significativas vinculadas a la acción propuesta”. Misión Ind. P.R. v. J.C.A., supra, pág. 923. He-mos dicho que este requisito tiene un propósito dual.
*731Por un lado, se procura con ello que la propia agencia propo-nente considere a fondo las consecuencias ambientales signifi-cativas de la acción o proyecto que contempla. ... Por otro lado, con la declaración de impacto ambiental también se persigue que se informe a las partes concernidas, al propio Gobierno y al público en general de las consecuencias ambientales aludidas, para que todos ellos puedan tomar la acción que estimen pro-cedente sobre el proyecto propuesto. Misión Ind. P.R. v. J.C.A., supra, págs. 923-924.
La información incluida en la DIA-F (que citamos arriba) sobre las obras que se llevarían a cabo en el Con-dado Vanderbilt no es suficiente para cumplir con el propó-sito referido, toda vez que impide que las agencias guber-namentales y otras partes concernidas puedan examinar concretamente si se está cumpliendo con el mandato del Reglamento del Condado. Por ejemplo, no se explicó en la DIA en qué consiste el diseño original del edificio. Sola-mente se menciona allí que se habían añadido anejos al edificio en dos ocasiones anteriores, sin explicar cómo éstos alteraron el diseño original de la estructura. Más impor-tante aún, tampoco se explicó en qué consistirá la renova-ción de la estructura exterior del hotel y de su fachada sur para conservar el diseño original, ni cómo será la remode-lación del edificio para convertirlo en un hotel time share. En fin, la escasa información incluida imposibilita exami-nar si en efecto se ha de respetar el diseño original del edificio y su contexto histórico, tal y como exige el Regla-mento del Condado. No se proveen datos concretos, sino meras aseveraciones sobre un propósito. A pesar de que el Tribunal de Circuito de Apelaciones entendió que las sec-ciones citadas antes demuestran que existe en la DIA-F “reconocimiento del valor histórico y culturad] del edificio Condado Vanderbilt y compromiso del proponente de res-petar ese valor”, nos resulta imposible llegar a la misma conclusión con la escasa información incluida en la DIA-F. Lo que se incluye en ésta no pasa de ser alegaciones con-clusorias generales, sin contenido concreto que permitan verificar lo afirmado. Erró, por lo tanto, el foro recurrido al *732concluir que la JCA cumplió con las normas reglamenta-rias aplicables a este asunto.
2. Impacto del proyecto en el tránsito del sector del Con-dado
El Municipio alega también que la DIA-F es deficiente porque no atiende adecuadamente el impacto del proyecto con respecto al tránsito vehicular del sector del Condado. En particular, alega que la DIA-F no atiende “las graves deficiencias que le fueron señaladas de forma específica en el informe presentado por el Municipio de San Juan” en relación a la DIA-P. Impugna también el Municipio la me-todología utilizada por el proponente en su estudio de trán-sito y las conclusiones a las que llega según estudios peri-ciales encargados por el Municipio.(10)
El impacto del proyecto con respecto al tránsito en el área del Condado es uno de los aspectos más neurálgicos de toda esta controversia. La JCA reconoció la importancia del problema del tránsito al tomar conocimiento oficial de éste en su informe sobre la DIA-P. Era, por lo tanto, necesario que la JCA emitiera determinaciones de hechos suficientes y adecuadas en la DIA-F sobre la manera en que se habría de atender este grave problema.
En una de las vistas públicas celebrada ante la JCA, el Municipio hizo varios señalamientos sobre las deficiencias en la DIA en cuanto a este asunto. El proponente “contes-tó” estos comentarios críticos. La JCA, en su resolución en *733la que aprobó la DIA-F, recogió tanto los comentarios del Municipio como las contestaciones del proponente. Sin embargo, esto fue lo único que hizo. La JCA no formuló deter-minaciones de hechos que resuelvan si en efecto las defi-ciencias señaladas fueron corregidas, por lo que no podemos avalar la conclusión de la JCA de que la DIA-F era adecuada. Tal conclusión no está sostenida por eviden-cia sustancial. Un estudio de la DIA-F, de los comentarios presentados y las contestaciones provistas, así como de la totalidad del expediente administrativo nos obliga a con-cluir que los asuntos planteados no fueron atendidos adecuadamente. Veamos.
El Municipio señaló que la DIA no discutía adecuada-mente el impacto sobre el tránsito de los accesos de servicio por las calles Seaview y Vendig. Como ya hemos expresado, éstas son calles angostas de carácter principalmente resi-dencial que actualmente sufren de una seria congestión vehicular. Ante este señalamiento, el proponente se limitó meramente a afirmar que como la operación de carga y descarga va a ser fácil y rápida, no se anticipa que haya un impacto significativo con respecto al tránsito de peatones que se dirijan hacia la playa, y que los camiones que serán utilizados serán pequeños. Explicó además que el impacto de los camiones que servirán al proyecto será menor que el del uso anterior.
En cuanto al flujo vehicular creado por el proyecto, el Municipio indicó que la DIA no tenía detalles de la meto-dología que fue utilizada para estimar el volumen de trán-sito ni tomó en consideración el tránsito en el sector, su capacidad y el nivel de servicio de las vías de acceso y sus intersecciones. El estudio de tránsito presentado por el proponente, para atender este aspecto del asunto, compara la generación de viajes vehiculares hacia y desde el pro-yecto con la generación de viajes del uso anterior. Se llega a la conclusión en dicho estudio de que el proyecto
... no generará más tránsito al sitio durante las horas pico AM *734y PM de días de semana, cuando se compara al uso de terrenos previo, cuando el Centro de Convenciones tenía un evento que trajera más de 130 viajes vehiculares al sitio durante las horas pico. Sin embargo, el Condado Beach Resort propuesto gene-rará más tránsito al sitio durante las horas pico AM y PM de días de semana, en comparación al uso previo del terreno, cuando el Centro de Convenciones tenía un evento que produ-jera menos de 130 viajes vehiculares al sitio durante las horas pico.
De igual modo, al evaluar la generación de tráfico del proyecto en el sector, el proponente se limitó en su “estu-dio” a comparar ambiguamente el proyecto propuesto con la cantidad de tránsito que generaba el uso anterior de la parcela. Por ejemplo, en cuanto a la generación de tránsito durante las noches en fines de semana, el proponente ex-presa que “se podría concluir que el Condado Trío generaba más tránsito durante el fin de semana debido a los eventos de gran escala que se llevaban a cabo en el Centro de Convenciones”. (Énfasis suplido.) La JCA no hizo ningún comentario ni tomó ninguna determinación sobre este as-pecto de la evaluación de tránsito, la cual evidentemente es insuficiente para precisar cuál ha de ser el impacto am-biental del proyecto en el tránsito del sector.
El Municipio también señaló la necesidad de hacer un estudio extramuros (off-site) para cuantificar el impacto que un desarrollo como el propuesto tendría en una zona como la del Condado, tomando en consideración los cam-bios en los patrones de uso y movibilidad del sector en re-lación con los nuevos desarrollos en el sector, tales como el Hotel Marriot y los nuevos establecimientos comerciales y residenciales, así como el nuevo estacionamiento del Hospital Presbiteriano. Ante este señalamiento, el proponente respondió que debido a que se espera que los impactos al tránsito del proyecto sean similares a los del uso anterior, no se llevó a cabo un estudio extramuros. Nuevamente, la JCA no hizo determinación alguna sobre este asunto.
Además de estos señalamientos, el Municipio hizo otros sobre el impacto del tránsito de las intersecciones sin se-*735máforos, sobre los accesos y la circulación, la transporta-ción pública y sobre el impacto de los espacios de estacio-namiento en el tránsito. La JCA no formuló ninguna determinación sobre estos asuntos tampoco. En su resolu-ción solamente indica que la DIA-F incluyó “el impacto en tránsito de la operación de las instalaciones propuestas”. (Apéndices 8 y 23 de la DIA-E)
En resumen, pues, la resolución de la JCA en la que aprobó la DIA-F no incluyó determinaciones de hechos su-ficientes y adecuadas sobre el medular asunto del tránsito que el proyecto generaría, por lo que la agencia incumplió con el mandato en nuestra decisión anterior. Erró, por lo tanto, el Tribunal de Circuito al concluir que las determi-naciones de la agencia “están ampliamente fundamenta-das en el expediente administrativo
Según hemos demostrado, no hay determinaciones de la JCA que sean adecuadas con respecto a los dos importantes aspectos del proyecto aludidos antes. No obstante, aun asumiendo que estas determinaciones de la JCA fuesen suficientes, por ser la DIA sólo un instrumento de planificación, ARPE entonces debió atender y tomar una postura sobre estos asuntos al momento de aprobar el anteproyecto, el cual recibió su visto bueno sin haberse resuelto de manera fehaciente el problema de la protección del edificio Vanderbilt y del gravísimo problema de su impacto sobre el tránsito. Si se considerase que los dos problemas aludidos quedaban al menos identificados en la DIA, ARPE entonces tenía el deber de asegurarse de que dichos problemas fueran atendidos adecuadamente por los proponentes del anteproyecto, antes de extenderle su aprobación a éste. Cuando señalamos en Misión Ind. P.R. v. J.C.A., supra, que una DIA era sólo un instrumento de planificación, también indicamos que superada la etapa de la aprobación de la DIA, al momento precisamente de obtener los permisos particulares que eran necesarios para continuar adelante con el proyecto propuesto, las agencias *736a cargo de emitir dichos permisos tenían el deber y la res-ponsabilidad de velar concretamente por que se cumpliese de modo riguroso con la política ambiental del País. Iden-tificado el problema en la DIA, ARPE tenía la obligación de resolverlo. Precisamente para ello existe la DIA. No podía ser, pues, que en la DIA sólo se identificase el problema ambiental, sin resolverlo, y que luego la agencia que emi-tiría el primer permiso importante ignorase el problema ambiental totalmente, descansando en la DIA. No es ese el proceso previsto en Misión Ind. P.R. v. J.C.A., supra. En este caso, ARPE aprobó indebidamente el anteproyecto en cuestión, en vista de que en la DIA dos aspectos de suma importancia no fueron examinados con el cuidado que ameritaban. En consecuencia, no se cumplió con lo que exige la política pública ambiental del País.
3. La consideración de alternativas en la DIA-F
Finalmente, el Municipio alega que la DIA-F no cum-plió con los requisitos reglamentarios en cuanto a la discu-sión de alternativas. Según el Municipio, en el Informe del Panel Examinador sobre la DIA-P se señaló la necesidad de que se discutieran de forma extensa alternativas adicio-nales al proyecto propuesto. La DIA-P discutía las alter-nativas de no construir, la de remodelar y restaurar las estructuras existentes, y la del proyecto del Condado Beach Resort. Alega el Municipio que en la DIA-F sola-mente se añadió una alternativa y se amplió superficial-mente la discusión de las tres alternativas discutidas en la DIA-P, incumpliendo de esta manera con lo requerido por el Panel Examinador y por la reglamentación aplicable.
La See. 5.3.7 del Reglamento sobre Declaraciones de Impacto Ambiental, supra (en adelante R-DIA) dis-pone que “[d]eberá presentarse, a manera de comparación, el impacto ambiental de la acción propuesta y de sus alternativas, de manera que se precisen las cuestiones bajo evaluación y se provean alternativas de selección para los fun-*737cionarios y el público”. Esta sección también establece que las agencias deberán:
a. Objetivamente considerar y evaluar toda alternativa razona-ble, y exponer en forma concisa las razones para excluir aque-llas alternativas que sean eliminadas de evaluación detallada.
b. Dar consideración substancial a cada alternativa evaluada en forma detallada, incluyendo la acción propuesta, de manera que las personas que utilicen la DIA puedan evaluar y compa-rar los méritos de cada alternativa.
c. Incluir alternativas razonables que no estén dentro de la pro-gramación de la agencia proponente, a tenor con los planes de desarrollo de la región.
ch. Incluir la alternativa de no llevar a cabo la acción propuesta.
d. Identificar la alternativa preferida por la agencia proponente en la DIA Preliminar.
e. Incluir las medidas de mitigación de efectos adversos al am-biente no discutidas en la acción o en las alternativas propuestas. See. 5.3.7 del R-DIA, supra.
Sobre el requisito de la discusión de alternativas, hemos señalado que “no se pretende que la agencia proponente examine todo tipo de proyecto alterno que pueda concebirse. Lo esencial es que quede demostrado que el curso de acción propuesto es, en balance, el de me-nor impacto ambiental, a la luz de todos los factores legítimos que son pertinentes”. Misión Ind. P.R. v. J.C.A., supra, pág. 925. La jurisprudencia de Estados Unidos explica que este requisito sirve varios objetivos.
The detailed statement aids a reviewing court to ascertain whether the agency has given the good faith consideration to environmental concerns discussed above, provides environmental information to the public and to interested departments of government, and prevents stubborn problems or significant criticism from being shielded from internal and external scrutiny. Grazing Fields Farm v. Goldschmidt, 626 F.2d 1068, 1072 (1er Cir. 1980).
Se ha resuelto, además, que el proceso de la considera-ción de alternativas es absolutamente necesario. A esos efectos, se ha dicho lo siguiente:
*738It is absolutely essential... that the decisionmaker be provided with a detailed and careful analysis of the relative environmental merits and demerits of the proposed action and possible alternatives, a requirement that we have characterized as the “linchpin of the entire impact statement”. Natural Resources Defense Council v. Callaway, 524 F.2d 79, 92 (2do Cir. 1975).
El criterio para determinar cuáles alternativas deben ser discutidas y con cuánta profundidad es el de razonabilidad. Grazing Fields Farm v. Goldschmidt, supra; Natural Resources Defense Council v. Callaway, supra; Fayetteville Area Chamber of Commerce v. Volpe, 515 F.2d 1021 (4to Cir. 1975); Iowa Citizens for Environmental Quality, Inc. v. Volpe, 487 F.2d 849, 853 (8vo Cir. 1973). Véase Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 551 (1978) (“Courts cannot force agencies to include within an [Environmental Impact Statement] alternatives too fanciful or hypothetical.”). Por lo tanto, aunque no es necesario discutir toda alternativa imaginable, Misión Ind. P.R. v. J.C.A., supra, la DIA debe considerar aquellas alternativas que cumplan con las metas del proyecto parcial o completamente. Natural Resources Defense Council v. Callaway, supra.
Con estos principios normativos en mente, nos corres-ponde examinar si la discusión de alternativas en la DIA-F en el caso de autos fue adecuada.
La DIA-P preparada por la agencia proponente en el caso de autos consideraba y discutía tres alternativas: (a) alternativa de no construir; (b) alternativa de remodelar y restaurar las estructuras existentes; (c) alternativa de re-modelación del Hotel Condado Vanderbilt y la construcción de estructuras nuevas. El 7 de diciembre de 1998, el Panel Examinador rindió un informe concluyendo que:
5. Las alternativas discutidas en la DIA-P son bien someras y solamente se discute la opción de no construir, la opción del proyecto y una tercera opción que es restaurar el complejo en la forma presente. La discusión de las alternativas debe ser más extens[a] e incluir más alternativas.
*739La DIA-F describe cuatro alternativas: las tres alterna-tivas descritas en la DIA-P y la alternativa de ubicar el proyecto en otra propiedad. El Municipio alega que se de-bió considerar el desarrollo del proyecto en menor intensi-dad o con modificaciones tal que “provea un mayor acceso peatonal a la playa y visual al mar, que favorezca el flujo peatonal, que contribuya positivamente a aliviar los pro-blemas de tráfico e infraestructura del sector y que proteja al máximo las edificaciones de valor histórico mientras ayuda a revitalizar económicamente el área”. Por su parte, la recurrida DMG alega que se cumplió con el mandato de la Ley Núm. 9 y el R-DIA pero “[l]o que pasa, claro está, es que la determinación de la JCA avalando la DIA-F repre-senta una decisión que no es del agrado del Municipio ...”.
Al evaluar la discusión de alternativas en la DIA-F del proyecto en cuestión a la luz de la normativa antes seña-lada, es evidente que la JCA no cumplió con los requisitos pertinentes, que requieren considerar y evaluar objetiva-mente toda alternativa razonable de manera que las per-sonas que utilicen la DIA puedan evaluar y comparar los méritos de cada alternativa. Las alternativas discutidas no son suficientes para cumplir con el mandato constitucional ni con el propósito de las DIAs. La discusión de alternati-vas en el caso de autos no demuestra que se haya dado seria consideración a conocidas soluciones alternas para el logro de sus objetivos. Del propio expediente administra-tivo surge la necesidad de considerar otras alternativas. Como hemos visto a lo largo de esta opinión, para poder construir el proyecto de autos tal y como se diseñó se han tenido que solicitar múltiples variaciones a los requisitos reglamentarios. La gran mayoría de las variaciones solici-tadas afectan cuestiones ambientales de importancia. En vista de esto, era razonable considerar como alternativa la construcción del proyecto propuesto, con las modificaciones necesarias para cumplir cabalmente con los requisitos reglamentarios. La JCA no consideró esta alternativa ló-*740gica, prefiriendo avalar un proyecto que sólo podía acep-tarse si se concedían las múltiples variaciones que no cum-plían con las disposiciones reglamentarias. No era ni hipotético ni especulativo considerar como alternativa un proyecto con modificaciones que permitiesen la consecu-ción de las metas propuestas para el proyecto con el menor impacto ambiental posible. La JCA no consideró esta crucial alternativa, lo que vició la aprobación que le extendió a la DIA-F.
> HH
Es menester, para concluir, que expresemos nuestra honda preocupación con la actuación de ARPE y de la JCA en el caso de autos. Dichos organismos abdicaron sus fun-ciones fiscalizadoras e incumplieron con sus obligaciones jurídicas al impartirle aquí su aprobación administrativa a un proyecto plagado de violaciones a las leyes y reglamen-tos aplicables. El referido proyecto
(1) no cumplía con los requisitos de espacios de esta-cionamiento para automóviles;
(2) no cumplía con los requisitos de estacionamiento de carga y descarga;
(3) no cumplía con los requisitos sobre construcciones en la zona marítimo-terrestre;
(4) no cumplía con los requisitos sobre vistas al mar.
Además, el proyecto se aprobó de un modo viciado pro-cesalmente, ya que se incurrió en las siguientes otras vio-laciones:
(5) no se autorizó a tiempo la intervención del Munici-pio de San Juan en los procedimientos ante ARPE;
(6) no se celebraron unas vistas públicas que requiere la Ley Orgánica de ARPE;
(7) no se preparó una DIA-F adecuada, antes de apro-bar el proyecto;
*741(8) no se atendió adecuadamente el problema de la conservación del histórico edificio Vanderbilt;
(9) no se atendió adecuadamente la consideración del impacto del proyecto sobre el grave problema de tránsito del área del Condado;
(10) no se consideraron alternativas razonables al pro-yecto propuesto que cumpliesen con todos los requisitos re-glamentarios;
(11) se concedieron variaciones inválidas a múltiples disposiciones reglamentarias;
(12) se utilizó en la decisión de ARPE un reglamento nulo de la Junta de Planificación.
En vista de estas doce (12) violaciones serias a las leyes y reglamentos aplicables, es evidente que las agencias gu-bernamentales que tenían jurisdicción sobre este proyecto sencillamente no cumplieron con los importantes deberes que el ordenamiento jurídico les impone. Rindieron su res-ponsabilidad de un modo alarmante para aprobar de ma-nera festinada e infundada un proyecto inadecuado. Se trata de una conducta altamente reprochable, que de-frauda la confianza pública en los procesos administrativos y que hace burla de las normas jurídicas que todos estamos llamados a cumplir. Todo el entramado de ley que existe en el País para ordenar racionalmente el desarrollo urbano y para proteger el ambiente y los recursos naturales se so-cava seriamente cuando los organismos administrativos que lo tienen a su cargo actúan ilícitamente como lo hicie-ron las agencias referidas aquí.
Erró seriamente también el foro apelativo, al no realizar debidamente su función revisora y convertirse en un mero sello de goma de la autoridad administrativa.
Finalmente, debemos volver a señalar algo que hemos expresado en reiteradas ocasiones:
... al evaluar estos reclamos no intervenimos indebidamente con el funcionamiento de la Rama Ejecutiva. No se pretende *742paralizar una obra, sino asegurar que se cumplan los requisitos estatutarios de estirpe constitucional, garantizar la conserva-ción del ambiente y la salud de los ciudadanos afectados. (Én-fasis suplido.) García Oyóla v. J.C.A., supra, pág. 539.
Cuando el escrutinio de la JCA ha sido responsable e independiente y la agencia proponente ha cumplido cabal-mente con sus deberes ministeriales, le hemos dado la me-recida deferencia tanto a las determinaciones de la JCA, como a las actuaciones de la agencia proponente. Misión Ind. P.R. v. J.P., supra.
En este caso, no se cumplieron los deberes ministeriales referidos, por lo que no merecen deferencia las determina-ciones administrativas en cuestión.
V
Por los fundamentos antes expuestos, procede que se ex-pida el recurso y se dicte sentencia para revocar la dictada por el Tribunal de Circuito de Apelaciones, así como las resoluciones emitidas por la Administración de Reglamen-tos y Permisos, y la Junta de Calidad Ambiental que han sido impugnadas en este recurso.
El Juez Asociado Señor Hernández Denton
emitió una opinión de conformidad.
El Juez Asociado Señor Corrada Del Río emitió una opinión disidente, a la que se unieron los Jueces Asociados Señores Rebollo López y Rivera Pérez.
— O —
Opinión de conformidad emitida por el Juez Asociado Se-ñor Hernández Denton.
Coincidimos con el criterio mayoritario de este Tribunal al revocar la sentencia dictada por el Tribunal de Circuito de Apelaciones, así como las resoluciones emitidas por la Junta de Calidad Ambiental y la Administración de Regla-*743mentos y Permisos en el caso del proyecto conocido como el “Condado Trío”.
En particular, nos complace mucho que esta Curia final-mente adopte un criterio especialmente riguroso para revi-sar las decisiones de las agencias administrativas en asun-tos ambientales. Como bien expresa la Mayoría “los tribunales tenemos el deber de fiscalizar rigurosamente las decisiones de dichas agencias, para asegurar que des-empeñen cabalmente sus importantísimas funciones, y para que el País no pierda la fe en sus instituciones de gobierno”. Opinión mayoritaria, pág. 700. En efecto, el análisis mayoritario parte de la premisa que los tribunales tienen que asegurar que las agencias administrativas cum-plan con su obligación de examinar cuidadosamente las implicaciones ambientales de las decisiones en proyectos como el del Condado Trío.
Entendemos que mediante esta decisión, el Tribunal en efecto ha abandonado la óptica en extremo laxa de revisión judicial, que en otras ocasiones hemos criticado. Véase Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998), opinión disidente.
I
En mayo de 1998, Development Management Group (en adelante DMG) presentó ante la Administración de Regla-mentos y Permisos (en adelante ARPE) una consulta sobre la conformidad del proyecto “Condado Beach Resort” con el Reglamento de Zonificación. El proyecto propone la demo-lición de todas las estructuras del área (excepto el Hotel Condado Vanderbilt) y la construcción de un complejo ho-telero e industrial.
En julio de 1999, ARPE aprobó el anteproyecto pro-puesto por DMG y otorgó diversas variaciones, entre las que se encontraba la reducción de los requisitos de estacionamiento.
*744En el ínterin —y como parte de la mencionada consul-ta— DMG y ARPE presentaron una declaración preliminar de impacto ambiental (en adelante DIA-P) ante la Junta de Calidad Ambiental (en adelante JCA). Luego de un pro-ceso de vistas públicas, evaluaciones y enmiendas, el 2 de marzo de 1999 la JCA aprobó una declaración final de im-pacto ambiental (en adelante DIA-F). En su resolución, la JCA no emitió determinaciones de hechos ni conclusiones de derecho, por lo que el Municipio de San Juan la im-pugnó ante los foros pertinentes. Luego de que el Tribunal de Circuito de Apelaciones confirmara la resolución de la JCA y de que el Municipio acudiera ante nos, el 5 de octu-bre de 1999 paralizamos las obras de demolición y dejamos sin efecto la resolución de la JCA sobre la DIA-F por no contener determinaciones de hechos y conclusiones de derecho. Mun. de San Juan v. J.C.A., 149 D.P.R. 263 (1999).
El 19 de noviembre de 1999, la JCA emitió otra resolu-ción, esta vez con determinaciones de hechos que aprobaba la DIA-F.
Posteriormente el Municipio impugnó ante el Tribunal de Circuito de Apelaciones las dos (2) resoluciones emiti-das: (1) la de la JCA, que aprobaba la DIA-F presentada por ARPE y DMG, y (2) la de ARPE sobre la aprobación en los méritos del anteproyecto propuesto por DMG y sobre la concesión de las variaciones. El Municipio cuestionó ante dicho foro la adecuacidad de la DIA-F presentada y la ra-zonabilidad o arbitrariedad de las variaciones concedidas por ARPE. Impugnó además la validez de la resolución de la Junta de Planificación en la que se basó ARPE para aprobar el anteproyecto del Condado Beach Resort; así como la actuación de ARPE al ampararse en ella para tales fines; la privación de su derecho a intervenir y participar efectivamente ante ARPE; y la aprobación del referido an-teproyecto sin la celebración de una vista pública según requiere la ley, entre otras cosas. El foro apelativo denegó *745la expedición de ambos recursos, razón por la cual el Mu-nicipio recurre ante nos.
I — 1 h — I
La correcta adjudicación de las controversias plantea-das requiere una delimitación previa de los criterios con los que este Tribunal ha de revisar las referidas determinacio-nes administrativas. Esto es, ante los hechos de este caso debemos determinar, como cuestión de umbral, cuál es el criterio de revisión judicial aplicable. Veamos.
A. El ámbito de la revisión judicial de las determinacio-nes de las agencias administrativas comprende: (1) la con-cesión del remedio apropiado; (2) la revisión de las deter-minaciones de hecho de acuerdo con el criterio de evidencia sustancial, y (3) la revisión completa y absoluta de las con-clusiones de derecho. Mun. de San Juan v. J.C.A., supra; Miranda v. C.E.E., 141 D.P.R. 664 (1996). Véase, además, D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, Sec. 9.3, pág. 521.
El propósito principal de tal revisión es delimitar la dis-creción de las agencias y asegurarse que cumplan sus funciones conforme a la ley. Mun. de San Juan v. J.C.A., supra; Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998). Tiene, además, como función cardinal asegurar que los organis-mos administrativos actúen dentro del marco del poder de-legado y en forma compatible con la política pública legislativa. Misión Ind. P.R. v. J.P, supra; Miranda v. C.E.E., supra.
En cuanto a las determinaciones de hecho, es norma conocida que el alcance de la revisión judicial se circuns-cribe al criterio de evidencia sustancial. Conforme a éste, las determinaciones que una agencia administrativa haga de los hechos serán respetadas por un tribunal en revisión si están apoyadas en evidencia sustancial obrante en el *746expediente administrativo. Así pues, un tribunal debe con-siderar la totalidad del expediente y examinar si existe evidencia contradictoria que menoscabe el punto de vista de la agencia. Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 686 (1953). De haberla, debe examinarse si la determinación de la agencia es razonable, es decir “que una mente razonable podría aceptar [la] como adecuada para sostener una conclusión ...”. Hilton Hotels, supra, pág. 687.
A tenor de lo anterior, los tribunales tradicionalmente se limitan a evaluar si la decisión de la agencia es razona-ble o arbitraria y no si hizo una determinación correcta de los hechos ante su consideración. Si la interpretación de los hechos es razonable, los tribunales, de ordinario, deben sostener el criterio de la agencia y no sustituirlo por el suyo. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425 (1997); J.R.T. v. Línea Suprema, Inc., 89 D.P.R. 840 (1964). De ahí que las determinaciones de hecho de las agencias administrativas gocen de un alto grado de defe-rencia por parte de los tribunales revisores. Evaluar la ra-cionabilidad o la arbitrariedad de la decisión de una agen-cia, sin dudas, es el criterio de revisión judicial que la Ley sobre Política Pública Ambiental ha provisto para escrutar las determinaciones de hechos realizadas por la Junta de Calidad Ambiental pues, según establece, éstas “serán con-cluyentes si están sostenidas por evidencia sustancial”. 12 L.P.R.A. sec. 1134(g).
De otra parte, en cuanto a las conclusiones de derecho, la Ley sobre Política Pública Ambiental nada dispone, por lo que de modo supletorio aplica el criterio estatuido por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico. De esta forma, las conclu-siones de derecho “serán revisables en todos sus aspectos por el tribunal”. 3 L.P.R.A. see. 2175. No obstante, y en virtud del reconocimiento de su pericia y experiencia espe-cializada, se concede cierta deferencia a las interpretacio-*747nes que hagan las agencias del estatuto que instrumentan. Esto, sin perjuicio de que tal deferencia no sea considerada como un “dogma inflexible que impide la revisión judicial si no existen las condiciones que sostienen la deferencia. Cuando la interpretación del estatuto que hace la agencia produzca resultados incompatibles o contrarios al propó-sito de la ley, o afecte sustancialmente derechos fundamen-tales, el criterio administrativo claramente no podrá pre-valecer ...”. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, pág. 436.
Por otro lado, cuando los asuntos sujetos a revisión judicial son cuestiones mixtas, de hechos y de derecho, la norma es que éstas han de ser consideradas como de dere-cho, por lo que serán revisadas por los tribunales en todos sus aspectos y no bajo el prisma del criterio deferente de evidencia sustancial. Garriga Bengoa v. Comisión Industrial, 87 D.P.R. 715 (1963). Véanse: Misión Ind. v. J.C.A., supra, opinión disidente; Fernández Quiñones, op. cit., See. 9.4, pág. 548.
Son éstas las normas que rigen nuestro actual ordena-miento administrativo. No obstante, para tener un cuadro completo, debe matizarse el ámbito de la revisión judicial de las agencias administrativas en casos de índole ambiental.
B. Las agencias involucradas en actividades que puedan impactar adversamente al ambiente tienen el ineludible deber constitucional de conducirse conforme a la más efi-caz conservación de los recursos naturales y al mayor de-sarrollo y aprovechamiento de éstos. Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1.
Sin dudas, la inclusión de esta máxima en nuestro texto constitucional representó algo más que una mera aspiración. Se trata más bien de un deber, de un mandato, que tienen todas las ramas políticas puertorriqueñas de cumplir con esta clara política pública cuya génesis es de rango constitucional. Paoli Méndez v. Rodríguez, 138 *748D.P.R. 49 (1995); Misión Ind. P.R. v. J.C.A., supra; Fed. Pesc. Playa Picúas v. J.P., 148 D.P.R. 406 (1999).
Se trata, también, de una norma sustantiva que fija un criterio jurídico para medir la validez de las actuaciones del Estado cuando éstas tienen el potencial de afectar el ambiente. Misión Ind. P.R. v. J.C.A., supra. La conservación de nuestros recursos naturales es, en fin, un principio jurídico y social que debe primar sobre toda actividad gubernamental.
Por otra parte, la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sees. 1121 et seq., se estableció por la Asamblea Legislativa puertorriqueña con el propósito de cumplir con el mandato que impone el Art. VI, Sec. 19 de nuestra Cons-titución, supra. A tales efectos, instruye a todas las agen-cias y los organismos del Gobierno a que “al máximo grado posible ... interpreten, implementen y administren todas las leyes y cuerpos reglamentarios vigentes en estricta con-formidad con la política pública” que allí se establece. 12 L.P.R.A. see. 1124. Además, las disposiciones de dicha ley “constituyen un mandato legislativo deliberado, que está en sustancial armonía con el de la Constitución”. Misión Ind. P.R. v. J.C.A., supra, pág. 922.
Ahora bien, aunque en general la revisión judicial de las determinaciones de las agencias administrativas debe rea-lizarse según los parámetros de la normativa administra-tiva imperante, la función revisora de este Tribunal debe enmarcarse dentro de esta política pública de tan trascen-dental importancia.
Por ende, al determinar cuál será el criterio de revisión judicial aplicable a los casos de naturaleza ambiental, de-bemos considerar la importante presencia de la ya mencio-nada política pública constitucional sobre la conservación de los recursos naturales. Véase, Misión Ind. P.R. v. J.C.A., supra. (“[D]ebemos destacar que toda interpretación sus-tantiva y procesal que le debemos adscribir al esquema *749estatutario en materia ambiental debe estar permeada [sic] por el hecho de que la protección a los recursos natu-rales y nuestro medio ambiente en nuestra jurisdicción es de rango constitucional”.) Para ello podemos utilizar, a modo de guía, la experiencia de otras jurisdicciones ante similares situaciones.
C. En la jurisdicción federal, donde no existe un man-dato constitucional para la conservación de los recursos na-turales, los tribunales han desarrollado una doctrina de escrutinio para la revisión judicial de decisiones adminis-trativas relacionadas con asuntos ambientales. Así, bajo la National Environmental Policy Act of 1969, 42 U.S.C.A. sec. 4321 et seq., cuyo esquema procesal adoptamos en nuestra Ley sobre Política Pública Ambiental, se ha re-suelto que las agencias tienen el deber de examinar cuida-dosamente las consecuencias ambientales de las acciones que tengan el potencial de impactar significativamente el ambiente (“a ‘hard look’ at environmental consequences”). Kleppe v. Sierra Club, 427 U.S. 390, 410 esc. 21 (1976); Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350 (1989).
Esta doctrina, llamada la de hard look o escrutinio ri-guroso, propone que, como parte de todo proceso adminis-trativo, una agencia incluya los riesgos significativos al ambiente entre sus criterios al tomar una decisión sobre un proyecto. Como acertadamente ha concluido el Tribunal Supremo de Estados Unidos, “an agency must allow all significant environmental risks to be factored into the decision whether to undertake a proposed action”. Baltimore Gas & Electric Co. v. NRDC, 462 U.S. 87, 100 (1983). Misión Ind. v. J.C.A., supra, opinión disidente. Véanse, ade-más, los pronunciamientos que sobre esta materia emi-tiera el Tribunal de Circuito de Apelaciones en Misión Industrial v. Junta de Planificación, caso Civil Núm. KL-RA9600284, Sentencia de 20 de mayo de 1997 (Panel inte-*750grado por los Hons. Liana Fiol Matta —ponente—, Dolores Rodríguez de Oronoz y Gilberto Gierbolini, Jueces). (1)
Según esta doctrina, los tribunales deben asegurarse que la agencia identifique las áreas relevantes de preocu-pación ambiental. Además, se faculta a los tribunales para exigir a la agencia que demuestre que la acción propuesta, en efecto, tiene un impacto ambiental poco significativo. D.R. Mandelker, NEPA Law and Litigation, 1992, Sec. 8.02[10], págs. 8-22.
Dicha doctrina, por lo tanto, tiene el efecto de requerir que el Poder Judicial tenga una visión más rigurosa de las determinaciones administrativas con impacto ambiental. Mandelker, op. cit., págs. 8-21. A pesar de que la obligación de considerar seria y cuidadosamente las implicaciones ambientales la ostentan principalmente las agencias, es a los tribunales a quienes consiguientemente, les corres-ponde asegurar que éstas hayan actuado conforme a esa responsabilidad. De esta forma, la única manera de llevar a cabo una revisión judicial adecuada que dé fe del cumpli-miento de dicha obligación es evaluando la determinación de la agencia con el mismo prisma que ésta utilizó o que debió haber utilizado. Misión Ind. v. J.C.A., supra, opinión disidente.
El nivel de escrutinio con el cual los tribunales puerto-rriqueños deben asumir la revisión de las determinaciones ambientales tiene que estar determinado por el carácter constitucional de nuestra política pública en esta materia. La doctrina del escrutinio riguroso (hard look) es, por ende, un criterio de revisión judicial particular para los casos en *751que se atente contra la estabilidad de nuestros recursos naturales. Es además, en nuestro contexto, un estándar de revisión judicial a tono con nuestra realidad constitucional.
Sobre este asunto el Prof. Carlos Díaz Olivo ha dicho que:
Al incluir en la Constitución un mandato expreso de protec-ción al ambiente, los constituyentes hicieron una determina-ción, a nombre de futuras generaciones, de que lo relativo a los recursos naturales se conceptualizara y considerara como un derecho de rango constitucional y, por consiguiente, un asunto eminentemente jurídico dentro del ámbito principal de los tribunales. Esto significa que, al ser un asunto legal y, sobre todo, de índole constitucional, no existe razón por la que los tribunales deben observar una deferencia especial para con las determinaciones administrativas, pues el “expertise” sobre asuntos constitucionales es de los tribunales. C.E. Díaz Olivo, La posibilidad de la creación de un Derecho puertorriqueño dentro del esquema actual de relaciones entre Puerto Rico y los Estados Unidos, 60 (Núm. 3) Rev. C. Abo. P.R. 66, 71 (1990).
Con esto, no pretendemos atribuirnos una facultad revi-sora desmedida e inusitada. Recordemos que nuestro es-quema estatutario ambiental establece que las determina-ciones de hechos serán escrutadas según el criterio de evidencia sustancial. No obstante, si bien es cierto que un tribunal, al revisar una determinación administrativa, debe actuar con deferencia y no puede sustituir el juicio de la agencia por el suyo en cuanto a la corrección de una acción propuesta o realizada, no es menos cierto que el fiel cumplimiento de los organismos gubernamentales con nuestra política pública constitucional y estatutaria es de nuestra total incumbencia. (2)
Toda vez que el Gobierno de Puerto Rico tiene la obliga-ción legal y constitucional de actuar conforme a determi-nadas metas ambientales, le corresponde a este Tribunal, *752como cuestión de derecho, utilizar una revisión cuidadosa que fiscalice y asegure el cumplimiento de los organismos estatales con esa política pública.
Así, pues, mediante la decisión de hoy, nos aseguramos que las agencias pertinentes den una consideración seria y profunda a las implicaciones ambientales de todo proyecto ante sí. Esto es, que las agencias hayan empleado un es-crutinio riguroso de las consecuencias ambientales de sus decisiones.
HH HH
Es precisamente este enfoque el que una mayoría de este Tribunal ha demostrado tener en el caso de autos. A tenor de esta doctrina de revisión judicial, la Opinión ma-yoritaria examina cuidadosamente la resolución mediante la cual la Junta de Calidad Ambiental avaló la declaración de impacto ambiental (en adelante DIA) presentada por ARPE y DMG.
Según el riguroso criterio empleado por esta Curia, aun-que la aprobación que la JCA dio a dicha DIA fue susten-tada por las determinaciones de hecho y conclusiones de derecho contenidas en la resolución, éstas no fueron sufi-cientes para que pudiéramos realizar una verdadera y pro-funda evaluación sobre el cumplimiento de dicha agencia con su deber primordial de propulsar adecuadamente nuestra política pública ambiental. Así, por ejemplo, al evaluar el impacto del proyecto con respecto al tránsito en el áréa del Condado y el impacto del proyecto sobre el edi-ficio Condado Vanderbilt, rechazamos el que la JCA no ex-presara claramente su postura sobre si estos asuntos fue-ron verdaderamente atendidos en la DIA, aunque sí los discutió en su resolución. En fin, la JCA no demostró que en efecto haya considerado y ponderado seriamente el im-pacto ambiental de dichos problemas.
Además, este Tribunal correctamente y con firmeza re-*753chaza enérgicamente la intolerable práctica en que incu-rrieron las agencias mencionadas al promover y aprobar un proyecto plagado de las irregularidades discutidas en la Opinión del Tribunal, y al ignorar crasamente los requisi-tos legales y reglamentarios pertinentes.
Sin lugar a dudas, durante las diferentes etapas del pro-ceso de aprobación de este proyecto, la Administración de Reglamentos y Permisos y la Junta de Calidad Ambiental demostraron un total menosprecio e indiferencia para con el fiel cumplimiento de sus funciones legales. El cúmulo de anomalías que estas agencias dejaron pasar por alto y que ellas mismas propiciaron no puede llevar sino a la conclu-sión de que a estos organismos, encargados de instrumen-tar nuestra política pública ambiental, les corroe una des-preocupada e inescrupulosa actitud que representa verdaderamente una abdicación de su deber principal de fomentar el mayor bienestar de la comunidad puertorriqueña.
Resulta inexplicable, por ejemplo, la omisión que ARPE hizo de los claros requisitos del Reglamento del Condado sobre la autorización de variaciones para esa área. Más insólito, sin embargo, resulta el que esa agencia funda-mente su aprobación de tales variaciones en una resolu-ción de la Junta de Planificación diseñada precisamente para evadir dichas restricciones sin cumplir con el trámite legal correspondiente. Todo esto, a sabiendas de que el pro-yecto no cumplía con los requisitos de estacionamiento; con las distancias mínimas requeridas para proyectos que co-lindan con la zona marítimo-terrestre; y con los requisitos sobre vistas al mar.
Por otra parte, la aprobación a destiempo que ARPE impartió a la solicitud de intervención del Municipio de San Juan, así como el no celebrar una vista pública antes de la aprobación del anteproyecto, es fuente de suma preocupación. Ambas actuaciones, a todas luces ilegales, opacaron indebidamente la pureza y cabal participación *754ciudadana que debe imperar en procedimientos de esta na-turaleza e importancia. El negligente y abandonado com-portamiento exhibido por la referida agencia en estas ins-tancias le presta un flaco servicio a la ciudadanía, pues pone en tela de juicio la seriedad con la que asume la im-portante responsabilidad social que ostenta.
Por entender que las mencionadas actuaciones de las agencias administrativas merecen nuestra más enérgica desaprobación, estamos conformes con la Opinión de la mayoría de este Tribunal. Es también el alcance de la re-visión judicial utilizada en el día de hoy lo que ha motivado esta expresión de conformidad.
— O —

 Resolución #JPZ-4-15-99.


 La Sec. 6.04 del Reglamento de Zonificación Especial de El Condado, 23 R.RR. see. 650.1854, establece diez criterios que hay que satisfacer antes de poder conceder una variación. Esta sección dispone:
“No podrá autori[z]arse una variación (concesión), en todo o en parte, a menos que existan datos suficientes para establecer:
“(A) Que circunstancias excepcionales o extraordinarias, tales como la forma irregular del solar u otras circunstancias impiden el disfrute o la utilización de la propiedad.
“(B) Que debido a circunstancias excepcionales o extraordinarias la aplicación literal de ciertos requisitos específicos de este Capítulo resultaría en una dificultad práctica o en un perjuicio innecesario no creado o atribuible al dueño de la propiedad.
“(C) Que la variación (concesión) es necesaria para la preservación y el disfrute de un derecho de propiedad y se demuestre que la variación (concesión) aliviará un perjuicio claramente demostrable, cuyo derecho es poseído y disfrutado por otras pertenencias en el mismo distrito, el cual no afecta el bienestar público.
“(D) Que si en la variación (concesión) se solicitara la autorización de un uso no permitido en el distrito de zonificación, el uso solicitado sea compatible con el carác-ter esencial del distrito.
*696“(E) Que la variación (concesión) ha de redundar en los mejores intereses de la comunidad, municipio, o del pueblo de Puerto Rico.
“(F) Que la autorización de tal variación (concesión) no afectará adversamente el disfrute y valor de las pertenencias cercanas en su uso presente y para cualquier otro futuro permitido.
“(G) Que la autorización de tal variación (concesión) no encarecerá ni afectará adversamente la idoneidad, la seguridad y el funcionamiento conveniente de las facilidades públicas existentes o planeadas, incluyendo vías, escuelas, disposición de desperdicios y otros servicios esenciales.
“(H) Que la variación (concesión) solicitada está en armonía con los propósitos generales de este Capítulo y con cualquier plan de uso de terrenos adoptado para el área.
“(I) Que la autorización de tal variación (concesión) es consistente con el docu-mento de Objetivos y Políticas Públicas del Plan de Terrenos, el Plan de Desarrollo Integral de Puerto Rico, el Programa de Inversiones de Cuatro Años y con la conser-vación y preservación de recursos naturales e históricos.
“(J) Que el peticionario, a su vez, está en disposición de aceptar las condiciones y requerimientos adicionales a los requisitos reglamentarios que la Junta o la Admi-nistración le imponga para beneficio o protección del interés público.”


 Forma parte del expediente administrativo un memorando preparado por el bufete que representa a la parte promovente del proyecto en el cual se discute el problema del incumplimiento con los requisitos de estacionamiento y el mecanismo de variación como solución. El Tribunal de Circuito, en una nota al calce, resolvió que este memorando no era un documento presentado formalmente ante la Administra-ción de Reglamentos y Permisos (en adelante ARPE). Expresó el Tribunal de Circuito que “de su tono inferimos que el mismo se preparó en respuesta a una consulta sobre estos aspectos por DMG o sus consultores CMA. Tomamos nota que el memorando de derecho no está fechado, ni firmado, ni indica a quién está dirigido y, además, incluye blancos en la segunda página sobre varios puntos pertinentes”. Según la recurrida Development Management Group (en adelante DMG), el borrador simplemente pro-ponía una alternativa que ARPE decidió no acoger. No pasamos juicio sobre la inten-ción tras la presentación de este borrador de memorando ante ARPE ni sobre el uso que la agencia le dio. Pero, la existencia de este documento en el expediente admi-nistrativo es otra señal más de las irregularidades que hemos señalado.


 Dicha sección dispone:
“Cualquier persona que tenga un interés legítimo en un procedimiento adjudi-cativo ante una agencia podrá someter una solicitud por escrito y debidamente fun-damentada para que se le permita intervenir o participar en dicho procedimiento. La agencia podrá conceder o denegar la solicitud, a su discreción, tomando en conside-ración entre otros los siguientes factores:
“(a) Que el interés del peticionario pueda ser afectado adversamente por el procedimiento adjudicativo.
“(b) Que no existan otros medios en derecho para que el peticionado pueda proteger adecuadamente su interés.
“(c) Que el interés del peticionario ya esté representado adecuadamente por las partes en el procedimiento.
“(d) Que la participación del peticionario pueda ayudar razonablemente a pre-parar un expediente más completo del procedimiento.
“(e) Que la participación del peticionario pueda extender o dilatar excesiva-mente el procedimiento.
“(f) Que el peticionario represente o sea portavoz de otros grupos o entidades de la comunidad.
“(g) Que el peticionario pueda aportar información, pericia, conocimientos espe-cializados o asesoramiento técnico que no estaría disponible de otro modo en el procedimiento.
“La agencia deberá aplicar los criterios que anteceden de manera liberal y podrá requerir que se le someta evidencia adicional para poder emitir la determinación correspondiente con respecto a la solicitud de intervención.” 3 L.P.R.A. see. 2155.


 La Ley sobre Política Pública Ambiental tomó como modelo la ley federal National Environmental Policy Act of 1969 (42 U.S.C.A. sec. 4321 et seq.), por lo que dicha legislación y su jurisprudencia interpretativa son fuentes persuasivas para la interpretación de nuestra ley. Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1997).


 La ausencia de una declaración de impacto ambiental (en adelante DIA) debidamente aprobada impide iniciar la construcción de un proyecto. Colón y otros v. J.C.A., 148 D.P.R. 434 (1999).


 Estos están señalados en el esc. 2.


 El Hotel Condado Vanderbilt fue inaugurado a fines de septiembre de 1919. Según la Evaluación Arqueológica incluida como parte de la DIA-F, desde sus co-mienzos el Hotel se convirtió en un lugar importante para la sociedad puertorri-queña pues en él se celebraban banquetes cívicos, actividades político-sociales y re-cibimientos de dignatarios visitantes. Fue por mucho tiempo la única facilidad recreativa de lujo en toda el área.


 Además se menciona el edificio Vanderbilt en el Apéndice 6, que consiste de ■una carta de la Oficina Estatal de Preservación Histórica (OEPH), en la cual se indica que el Hotel Condado Beach no ha sido nominado ni incluido en el Registro Nacional de Lugares Históricos. Se incluye también otra carta de la misma oficina en la que solicita al proponente cierta información sobre el proyecto para poder comen-tar sobre el impacto del mismo en el Vanderbilt y una carta de los consultores que prepararon la DIA en la que indican que la OEPH no tiene jurisdicción sobre el asunto. Por otro lado, el edificio también se menciona como parte de la Evaluación Arqueológica Fase IA incluida en el Apéndice 12 de la DIA-F.


 La recurrida DMG expresa en su comparecencia ante nos que el Municipio “[e]n esencia, arguye que la evaluación del tránsito que aparece en la DIA — P no sirve porque así lo dictaminaron los peritos del Municipio. Suponemos que estos peritos del Municipio son los mismos que aprobaron la famosa escultura denominada ‘La Paloma’ en la Avenida Ashford (frente a los colegios St. John y Robinson) que tanto ha dado de qué hablar últimamente debido al monumental tapón que ha creado en este sector.” La recurrida aneja a su escrito un recorte de periódico sobre la referida estatua. Sobre estas y otras expresiones incluidas por todas las partes en sus com-parecencias en el caso de autos, les recordamos que “[e]l abogado debe evitar, en todos los casos, la inconveniencia y la grosería de los términos, el empleo de impu-taciones y de hechos extraños o inútiles al asunto (Enfasis suplido.) In re Cardona Álvarez, 116 D.P.R. 895, 897 (1986).


 Véanse, además: Neighbors of Cuddy Mountain v. U.S. Forest Service, 137 F.3d 1372 (9no Cir. 1998); Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d 1208 (9no Cir. 1998); Muckleshoot Indian Tribe v. U.S. Forest Service, 177 F.3d 800 (9no Cir. 1999); Maryland-National Cap. Pk. & Pl. Com’n v. United States U.S. Postal Serv., 487 F.2d 1029 (D.C. Cir. 1973); Citizens’ Committee, Etc. v. U.S. Coast Guard, 456 F. Supp. 101, 117 (N.J. 1978) (substantial inquiry); Chatauqua County Environmental Defense Council CCTW & M v. U.S. Environmental Protection Agency, 452 F. Supp. 69, 78 (N.J. 1978) (thorough review); Greater Boston Television Corporation v. F.C.C. 444 F.2d 841 (D.C. Cir. 1970).


 “Under this standard, review consists only of insuring that the agency took a “hard look’ Neighbors of Cuddy Mountain v. U.S. Forest Service, supra, pág. 1376. “... we must defer to an agency’s decision that is ‘fully informed and well-considered’ ”. Blue Mountains Biodiversity Project v. Blackwood, supra, pág. 1211.